 HOLME & SEIFERT347HOLME & SEIFERT AND GROWER-SHIPPER VEGETABLE ASSOCIATION OFCENTRAL CALIFORNIAandRoy PARKERGROWER-SHIPPER VEGETABLEASSOCIATIONOF CENTRAL CALIFORNIA ANDARENA COMPANY OF SALINASandEDNA COONEYUNITED FRESH FRUIT & VEGETABLE WORKERS,LOCALINDUSTRIAL UNIONNo. 78, CIOandEDNA COONEY.Cases Nos. 00-CA-607, 20-CA-608,and f2O-CB-205.January 19,1953Decision and OrderOn April 3, 1952, Trial Examiner Irving Rogosin issued his Inter-mediate Report in the above-entitled proceeding, finding that Re-spondents had engaged and were engaging in certain unfair laborpractices, and recommending that they cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.Thereafter Respondents Grower-Shipper Vegetable Association of Central California, Holme & Seifert,and Arena Company of Salinas jointly filed exceptions to the Inter-mediate Report and a supporting brief.No exceptions were filed byRespondent Union or by the General Counsel.The Board I has reviewed the rulings made by the Trial Examinerand finds that no prejudicial error was committed.The rulings arehereby affirmed.The Board has considered the Intermediate Report,the exceptions and brief, and entire record in the case and herebyadopts the findings, conclusions, and recommendations of the TrialExaminer, with the following additions and modifications :Upon the entire record as a whole, we find, like the Trial Examiner,that Respondent Arena discharged Cooney on July 3,1951, because ofher membership in F. T. A., thereby violating Section 8 (a) (3) and(1) of the Act.We find, in addition, that Cooney's discharge on thatdate was also motivated in part by Respondent Arena's belief that shehad participated in the packers' strike, which, as the Trial Examinerfound, was a protected activity, and that her discharge,insofar as itwas based on this belief, constituted an independent violation of Sec-tion 8 (a) (1) of the Act.Whether her discharge be viewed as aviolation of Section 8 (a) (3) or of 8 (a) (1), we find that it willeffectuate the policies of the Act to order Cooney's reinstatement withback pay.21Pursuant to the provisions of Section 3 (b) of the Act, as amended,the National LaborRelations Board has delegated its powers in connection with this case to a three-memberpanel[Chairman Herzog and Members Styles and Peterson].In rejecting Respondent Arena's contention that Cooney was discharged on July 3because of her failure to report on June 29 and July 2, the Trial Examiner relied,in part,on the absence of any evidence that other trimmers were discharged for not reportingon those days.However, there is no evidence in the record that any of the other trimmers,102 NLRB No. 48. 348DECISIONSOF NATIONALLABOR RELATIONS BOARDThe RemedyWe have found that the Respondents have violated Section 8 (a)(3) and 8 (a) (1) of the Act.We shall order the Respondents to ceaseand desist from such conduct and shall further order that RespondentArena and Respondent Holme & Seifert offer to reinstate EdnaCooney and Dora Parker, respectively, to their former or substantiallyequivalent positions in the manner set forth in section V of the Inter-mediate Report, entitled "The Remedy."However, as the 1952 lettucepacking season has ended, suchoffersof reinstatement shall be made atthe commencement of the 1953 lettuce packing season, instead of thecommencement of the 1952 season as recommended in the IntermediateReport, section V. In accordance with the foregoing, the make-wholeprovisions of section V of the Intermediate Report shall be modifiedso that said Respondents will make Edna Cooney and Dora Parkerwhole for any loss in pay resulting from the discriminations for theremainder of the 1951 packing season following their discharges inJuly 1951 for the whole of the 1952 season, and for the period runningfrom the commencement of the 1953 season until offers of reinstatementare made.OrderUpon the entire record in this case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that :I.The Respondent, Holme & Seifert, its officers, agents, successors,and assigns, shall :1.Cease and desist from :(a)Discouraging membership in any labor organization other thanthe Respondent Union, or encouraging membership in the Respondent,United Fresh Fruit & Vegetable Workers, Local Industrial Union No.78, CIO, or in any other labor organization of its employees, by dis-charging, suspending, or laying off any of its employees because oftheir membership in any labor organization other than the RespondentUnion, or because of their nonmembership in the Respondent Union,or by discriminating in any other manner in regard to their hire andtenure of employment or any term or condition of their employment,except to the extent permitted by Section 8 (a) (3) of the Act.(b) In any other manner interfering with, restraining, or coercingemployees in the exercise of the rights guaranteed in Section 7 of theAct, except to the extent that such rights may be affected byan agree-in fact, failed so to report.Upon this state of the record,unlike the Trial Examiner, weattach no significance to the failure of Respondent Arena to show that other trimmerswere discharged at the same time as Cooney for not reporting.Nevertheless, for theother reasons detailed in the Intermediate Report, we reject Respondent Arena's foregoingexplanation of Cooney's discharge. HOLME & SEIFERT349ment requiring membership in a labororganizationas a condition ofemployment, as authorized by Section 8 (a) (3) of the Act.2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act :(a)Offer Dora A. Parker full reinstatement to her former or sub-stantially equivalent position without prejudice to her seniority orother rights and privileges in the manner set forth in the section en-titled "The Remedy" in the Intermediate Report and the Decisionherein.(b)Make the said Dora A. Parker whole for any loss of pay shemay have suffered by reason of the Respondent's discriminationagainsther in the manner set forth in the section entitled "The Remedy" inthe Intermediate Report and the Decision herein.(c)Upon request make available to the Board or its agents forexamination and copying all payroll records, social-security paymentrecords, timecards, personnel records and reports, and all other recordsnecessary to analyze and determine the amounts of back pay due andthe right of reinstatement under the terms of this Intermediate Report.(d)Post copies of the notice attached to the Intermediate Report,marked "Appendix A," 3 at the offices and shed of the RespondentHolme & Seifert.Copies of such notice, to be furnished by theRegional Director for the Twentieth Region, shall, after being dulysigned by the representatives of the Respondent Holme & Seifert, beposted immediately upon receipt thereof, and maintained by it forsixty (60) consecutive days thereafter in conspicuous places, includingall places where notices to employees are customarily posted.Reason-able steps shall be taken by said Respondent to insure thatsaid noticesare not altered, defaced, or covered by any othermaterial.(e)Notify the Regional Director for the Twentieth Region, inwriting, within ten (10) days from the date of this Order, what stepssaid Respondent has taken to comply herewith.II.The Respondents, Grower-Shipper Vegetable Association ofCentral California and Arena Company ofSalinas,their respectiveofficers, agents, successors, and assigns, shall:1.Cease and desist from :(a)Discouraging membership in any labororganizationother thanthe Respondent Union, or encouraging membership in the RespondentUnion, or in any other labor organization of employees of the Re-spondent Arena, by discharging, suspending, or laying off any of itsemployees because of their membership in a labor organization otherA This notice shall be amended by substituting for the words "The Recommendations of aTrial Examiner," the words"A Decision and Order."If this Order is enforced by a decreeof a United States Court of Appeals,there shall be substituted for the words"Pursuantto a Decision and Order"the words "Pursuant to a Decree of the United States Court ofAppeals Enforcing an Order." 350DECISIONS OF NATIONAL LABOR RELATIONS BOARDthan the Respondent Union, or nonmembership in the RespondentUnion, or by discriminating in any other manner in regard to theirhire and tenure of employment or any term or condition of theiremployment, except to the extent permitted by Section 8 (a) (3) ofthe Act.(b) In any other manner interfering with, restraining, or coercingemployees of the Respondent Arena in the exercise of rights guaran-teed in Section 7 of the Act, except to the extent that such rights maybe affected by an agreement requiring membership in a labor organi-zation as a condition of employment, as authorized by Section 8 (a)(3) of the Act.2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act :(a)Offer Edna Cooney full reinstatement to her former or sub-stantially equivalent position without prejudice to her seniority andother rights and privileges in the manner set forth in the section en-titled "The Remedy" in the Intermediate Report and the Decisionherein.(b) Jointly and severally, with the Respondent Union, make saidEdna Cooney whole for any loss of pay she may have suffered byreason of the Respondents' discrimination against her in the mannerand to the extent set forth in the section entitled "The Remedy" inthe Intermediate Report and Decision herein.(c)Upon request make available to the Board or its agents forexamination and copying all payroll records, social-security paymentrecords, timecards, personnel records and reports, and all other recordsnecessary to analyze and determine the amount of back pay due andthe right of reinstatement under the terms of this Intermediate Reportand Recommended Order.(d)Post copies of the notice attached to the Intermediate Report,marked "Appendix B,"' at the office of the Respondent Association,and at the offices and shed of the Respondent Arena.Copies of suchnotice, to be furnished by the Regional Director for the TwentiethRegion, shall, after being duly signed by the representatives of theRespondent Association and the Respondent Arena, respectively, beposted immediately upon receipt thereof, and maintained by each ofthem for sixty (60) consecutive days thereafter in conspicuous places,including all places where notices to employees are customarily posted.Reasonable steps shall be taken by each of said Respondents to insurethat said notices are not altered, defaced, or covered by any othermaterial.* This notice shall be amended by substituting for the words "The Recommendations ofa Trial Examiner"the words"A Decision and Order."If this Order is enforced by adecree of a United States Court of Appeals,there shall be substituted for the words"Pursuant to a Decision and Order"the words"Pursuant to a Decree of the UnitedStates Court of Appeals,Enforcing an Order." HOLME & SEIFERT351(e)Notify the Regional Director for the Twentieth Region, inwriting, within ten (10) days from the date of this Order, what stepseach of said Respondents has taken to comply herewith.III. The Respondent, United Fresh Fruit & Vegetable Workers,Local Industrial Union No. 78, CIO, and its officers, representatives,agents, successors, and assigns, shall:1.Cease and desist from :(a)Causing or attempting to cause the Respondent Arena, its offi-cers, agents, successors, and assigns, to discharge, suspend, lay off, orin any other manner discriminate against employees of the RespondentArena in violation of Section 8 (a) (3), except to the extent authorizedby the proviso to said Section 8 (a) (3) of the Act.(b)Restraining or coercing employees of the Respondent Arena,its successors or assigns, in the exercise of the rights guaranteed inSection 7 of the Act, except to the extent that such rights may beaffected by an agreement requiring membership in a labor organizationas a condition of employment, as authorized in Section 8 (a) (3) ofthe Act.2.Take the following affirmative action, which the Board findswill effectuate the policies of the Act :(a) Jointly and severally, with the Respondent Association andthe Respondent Arena, make whole said Edna Cooney for any lossof pay she may have suffered by reason of the discrimination againsther for the period from April 10 to April 30, 1951, in the mannerand to the extent set forth in section V of the Intermediate Report,entitled "The Remedy."(b)Notify the Respondent Arena, in writing, furnishing a copyto said Cooney, that it does not now and will not in the future objectto the employment of said Edna Cooney, in any position for whichshe may be qualified, because of her membership in or adherence toany labor organization other than the Respondent Union, or becauseof her nonmembership in the Respondent Union, except to the extentpermitted by Section 8 (a) (3) of the Act.(c)Post at its business offices and meeting halls in the Salinas-Watsonville-Hollister area, and on any bulletin boards or other placesat the shed of the Respondent Arena where notices to union membersare permitted to be posted, copies of the notice attached to the Inter-mediate Report, marked "Appendix C." 5 Copies of said notice, tobe furnished by the Regional Director for the Twentieth Region, shall,after being duly signed by an official representative of the RespondentUnion, be posted by the; Respondent Union immediately upon receipt$This notice'shall be amended by substituting for the words "The Recommendations ofa Trial Examiner"the words"A Decision and Order."If this Order is enforced by a decreeof a United States Court of Appeals,there shall be substituted for the words "Pursuantto a Decision and Order"the words "Pursuant to a Decree of the United States Court ofAppeals, Enforcing an Order." 352DECISIONS OF NATIONAL LABOR RELATIONS BOARDthereof and maintained by it for a period of sixty (60) consecutivedays thereafter in conspicuous places, including all places where no-tices to its members are customarily posted.Reasonable steps shallbe taken by the Respondent Union to insure that said notices are notaltered, defaced, or covered by any other material.(d)Mail to the Regional Director for the Twentieth Region signedcopies of the notice attached to the Intermediate Report, marked"Appendix C," for posting, if the Respondent Arena desires, at thesaid Company's offices and shed in Salinas, California, in placeswhere notices to employees are customarily posted.(e)Notify the Regional Director for the Twentieth Region, in writ.ing, within ten (10) days from the date of this Order what steps theRespondent Union has taken to comply herewith.IT IS FURTI ER ORDERED that the complaint be dismissed, insofar asit alleges that the Respondents, or any of them, have otherwise engagedin unfair labor practices or violated the Act.Intermediate Report aRd Recommended OrderSTATEMENT OF THE CASEThese proceedings are before the Board upon a consolidated complaint issuedon November 5, 1951, by the General Counsel on behalf of the Board, againstHolme & Seifert,' herein called the Respondent H & S. Grower-Shipper VegetableAssociation of Central California, herein called the Respondent Association, ArenaCompany of Salinas, herein called the Respondent Arena, and United FreshFruit & Vegetable Workers, Local Industrial Union No. 78, CIO, herein calledthe Respondent Union.The complaint, based upon separate charges or amended charges duly filed andserved, alleges that (1) the Respondent Union has engaged in unfair laborpractices within the meaning of Section 8 (b) (2) and 8 (b) (1) (A) of theNational Labor Relations Act (49 Stat. 449), as amended (61 Stat. 136), hereincalled the Act, by attempting to cause and causing the Respondent Arena to dis-criminate against Edna Cooney, in violation of Section 8 (a) (3), by laying heroff or terminating her employment from April 10 to April 30, 1951; (2) theRespondent Arena and the Respondent Association, in violation of Section 8 (a)(3) and 8 (a) (1) of the Act, have discriminated in regard to the hire and tenureof employment of said Cooney, by acceding to the Respondent Union's demand,and on or about June 28, 1951, discharging her and thereafter refusing to re-instate her because of her affiliation with or concerted activities on behalf ofanother union; and (3) the Respondent H & S and the Respondent Association,in violation of Section 8 (a) (3) and 8 (a) (1), have discriminated in regard tothe hire and tenure of employment of Dora Parker, by discharging her, on orabout June 28, 1951, and thereafter refusing to reinstate her, because of heraffiliation with or concerted activities on behalf of such union.All said unfairlabor practices are alleged to affect commerce within the meaning of Section2 (6) and (7) of the Act. Copies of the charges and amended charges, orderconsolidating the cases, the complaint, and notice of hearing were duly served onthe respective parties.IErroneously named in the pleadings as Holmes&Seifert. HOLME&SEIFERT353The RespondentCompanies and the Association,in their joint answer dulyfiled,generally deny the substantive allegations of the complaint.The RespondentUnion,in its separateanswer duly filed, except for admitting its statusas a labororganization,similarly denies the allegations of the complaint.Pursuant to notice,a hearing was held on various datesbetween November 19and November 27, 1951, both inclusive, at Salinas, California.The GeneralCounseland the Respondentswere represented by counsel.All parties par-ticipatedin the hearing,and were afforded full opportunity to be heard, to ex-amine and cross-examine witnesses,and to introduce evidence relevant andmaterialto the issues.At the outset of thehearing,the RespondentUnion movedto sever Cases Nos. 20-CA-608 and 20-CB-205, in which the Respondent Union isinvolved, from Case No. 20-CA-607, in which only Holme & Seifert and the Asso-ciation arenamed asRespondents.The motion was denied.Motion of theRespondent Union for a bill of particulars regarding the allegations of the com-plaintagainstitwas, in effect, granted in substantial part, and in responsethereto, the General Counsel furnished said particulars orally upon the record.At the close of the General Counsel's case and,again,at the close of the evi-dence,the Respondent Union renewed its motion to sever, and, with the Re-spondent Companies, further moved to strike certain testimony and dismiss thecomplaint for failure of proof.The Respondent Companies and the Association,but not the Respondent Union, moved to dismiss the complaint on the furtherground that the employees of said Companies are agricultural laborers and notemployees within the meaning of the Act, and that said Companies are thereforenot subject to the jurisdiction of the Board.The motions were either denied ortaken under advisement.To the extent that ruling on said motions is now re-quired, the same is disposed of by the findings and conclusions made below.Mo-tion of the General Counsel at the close of the hearing to conform the pleadingsto the proof with respect to formal matters and minor variances, not affectingthe substantive issues, was granted without objection.Before the close of thehearing all parties were afforded full opportunity to argue orally upon the record,and to file briefs and proposed findings of fact and conclusions of law.All de-clined to argue orally but some of the issues were discussed informally on therecord.No proposed findings or conclusions of law have been filed.A brief onbehalf of the Respondent Companies and the Association was received on Janu-ary 3, 1952.None of the other parties have filed briefs.Upon the entire record in the case, and from his observation of the witnesses,the undersigned makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENT ASSOCIATION AND THE RESPONDENT COMPANIESGrower-Shipper Vegetable Association of Central California, a corporate tradeassociation,organized in 1935,is the representative of employers engaged in theoperation of packing sheds in the Salinas-Watsonville-Hollister district, in theCounties of Monterey, Santa Cruz, and San Benito, California.During 1950 and1951, the Association was designated as collective-bargaining representative bysome 53 employers, including the Respondents H & S and Arena, engaged in thebusiness of packing and shipping lettuce, chicory, endives, carrots, celery, andbroccoli.These employer-members pack and ship fresh vegetables grown withinthe State of California, amounting to more than 45,000 carloads annually, valuedin excess of $1,000,000, of which approximately 90 percent is shipped to pointsoutside the State of California.The Respondent H & S operates a packing shed at Salinas, leased from theUnion Ice Company,where it packs and ships approximately 300,000 crates of 354DECISIONSOF NATIONALLABOR RELATIONS BOARDlettuce annually, valued in excess of $750,000, of which about 85 percent is grownon land leased by it, situated a distance of from 2 to 20 miles from its sheds atSalinas.The remaining 15 percent, grown by other farmers, is packed andshipped by the said Respondent under so-called joint or "pack-out deals," in whichthe Respondent is compensated for the service rendered.2Crops grown by the Respondent H & S are harvested, loaded on trucks, andtransported by its employees to its packing shed in Salinas.Generally, dueto the perishable nature of the crops, they are packed and shipped the day theyare harvested.Carrots, however, may be harvested one day and loaded thenext.Employees engaged in the raising and harvesting of crops do not operatethe trucks which haul the produce from the fields to the packing sheds; andthe truck operators perform no work in connection with the raising and harvest-ing of crops or the packing of produce at the packing sheds. Similarly, thepacking shed employees do not engage in the raising and harvesting of cropsor in the operation of trucks which haul the produce from the farms to thepacking sheds. In short, there is generally no interchange among the agricul-tural, trucking, and packing shed employees.Separate payrolls are maintainedfor the packing shed employees, who are under the separate supervision of ashed foreman, and are covered by a separate collective-bargaining agreement.Packing shed employees consist of trimmers, who inspect, cull, and trim thelettuce; packers, who size and pack lettuce and other produce; and other em-ployees, known as receivers, floor help, icemen, lidders, loaders, and miscel-laneous employees.Of the produce packed and shipped, 95 percent is destinedfor points outside the State of California.The Respondent Arena operates a packing shed at Salinas, leased from theSalinas Ice Company, where it packs and ships large quantities of lettuceand other produce annually. It farms 1,352 acres in Salinas Valley on landleased from various owners situated a distance of from 3 to 30 miles fromthe city of Salinas.Respondent Arena raises on this land lettuce, carrots, celery,and broccoli, employing workers to prepare, plant, cultivate, and irrigate thesoil,and thin and harvest the crops, with farming equipment owned by it.Farming operations are continuous throughout the year, and 2 crops of lettuceand carrots, and 1 crop of celery and broccoli are raised each year, maturingin from 60 to 150 days, depending on the nature of the crop and the period ofyear in which the crop is planted.After the crops are harvested, the produceis loaded on trucks and transported by the Respondent's employees to the pack-ing shed, where the produce is prepared for packing, packed, and shipped.During the year 1951, in addition to the acreage which it cultivated andharvested, and the produce which it packed and shipped on its own behalf,the Respondent Arena harvested, but did not plant or cultivate, 204 acresof land owned by other farmers, transporting the produce to its packing shedswhere the same was packed by the same employees, and in the same manner,as the crops which it produced on its own behalf, under a purchase and guaranteearrangement with the farmers' In 1951 the produce from these 204 acres con-stituted less than 20 percent of the total crops packed for the season. Themethod of farming, cultivation, harvesting, and transporting of produce, andthe packing shed operations are substantially the same as those of the Respond-ent IB & S. As in the case of that Respondent, there is no interchange betweenThe Respondent H & S farms about 1,600 acres, out ofa totalof 3,245,leased fromothers, onwhichit raiseslettuce, carrots, broccoli, beans,and sugar beets. Its packingoperations, however, are limited to the packing and shipping of lettuce.The Respondent Arena alsosometimespacks and ships produce of otherfarmers under a"pack-out" arrangement. HOLME & SEIFERT355the field and shed employees or between either of those groups and the truckingemployees.Also, separate payrollsare maintainedfor the shed employees,who are under separate supervision, and are covered by a separate collective-bargaining agreement.During the year 1951, the total volume of produce thus packed and shippedby the Respondent Arena amounted to approximately 500,000 crates of lettuce,150,000 crates of carrots, and 150,000 crates of celery, valued in the aggregatein excess of $1,000,000, of which about 95 percent was shipped to points outsidethe State of California.`Upon the basis of the foregoing facts, the RespondentAssociation and Respondent Companies deny that they are subject to the Act,asserting, in effect, that the packing shed employees are agricultural laborers.The facts found above establish that the operations conducted at the packingsheds of the Respondent Companies are industrial in character, and that the em-ployees engaged in those operations constitute a labor force separate and distinctfrom the farm employees. The packing shed employees are geographically sep-arated from the farm employees by distances of 2 to 30 miles ; they are carriedon separate payrolls, are paid in accordance with wage scales established forpacking operations under collective-bargaining agreement between the Associa-tion and the bargaining agent of those employees, and perform no functions inconnection with the planting, cultivating, or harvesting of crops. It is, therefore,evident, and the undersigned finds, that the packing shed employees of the Re-spondent Companies are employed in operations constituting separate com-mercial enterprises, and that the operations are not conducted merely "as anincident to or in conjunction with" their agricultural operations.Moreover,the Board has already asserted jurisdiction over these Respondents, and othermembers of the Association, in a representation proceeding based upon a con-sent-election agreement in which jurisdiction of the Board was conceded.' Fol-lowing this determination, the Respondent Association, on behalf of itsmembers,including the Respondent Companies, executed a collective-bargaining agree-ment with the Respondent Union, covering packing shed employees for the year1951.The undersigned therefore finds, contrary to the contention of the RespondentAssociation and the Respondent Companies, that the packing shed employeesof each of said companies are not "agricultural laborers," but are "employees"within the meaning of the Act. The undersigned further finds that the said'The findings with respect to the Association are based upon the admissions in the jointanswer of the Respondent Association and the Respondent Companies to the pertinentallegations of the complaint.Although the answer of the Respondent Union avers lack ofinformation and knowledge concerning these allegations and, hence,denies the same, itis clear from its position at the hearing that it maintains that the Respondent Arena,with which it is immediately concerned herein, is engaged in commerce within the mean-ing of the Act.The findings regarding the Respondent H & S are based upon a stipulationof the General Counsel and that Respondent regarding the testimony which would havebeen adduced through E. M. Seifert, Jr., if he were called as a witness.The RespondentUnion, though not a party to the complaint against the Respondent H & S, objected tothe stipulation as a party to the collective-bargaining agreement a ith the RespondentAssociation, to the extent that any findingsbasedon that stipulation might "withdraw[Holme & Seifert] from the coverage of the Act."With respect to the Respondent Arena,the findings are based upon a stipulation by all the parties concerning the testimonywhich would have been adduced through William M. Diercks, general manager of theRespondent Arena, if he were examined on the subject.Both the General Counsel andthe Respondent Union, however, objected to the several stipulations on the ground ofmateriality and relevancy.The objection was overruled."Grower-ShipperVegetable Association ofCentral California,20-RC-1147; see alsoGrower-ShipperVegetableAssociation of Southern California,CaseNo. 20-RC-631(unreported). 356DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondentsare, and atall times material herein have been,engaged in com-merce, and that their operations affect commerce within the meaning of the Act.'II.THE ORGANIZATION INVOLVEDThe Respondent, United Fresh Fruit & Vegetable Workers Union, Local In-dustrial Union No. 78, affiliated with the Congress of Industrial Organizations,isa labor organization admitting to membership employees of RespondentCompanies.III.THE UNFAIR LABOR PRACTICESA. IntroductionFrom 1943 until late 1950, Fresh Fruit & Vegetable Workers Union, Local 78,'and Food, Tobacco, Agricultural and Allied Workers Union of America, commonlyreferred to as the FTA, or its predecessors, were the collective-bargaining agentsof the packing shed employees of employer-members of the Respondent Associa-tion, including the Respondent Companies.During that period, the PTA, or itspredecessors, negotiated and executed collective-bargaining agreements with theRespondent Association, on behalf of its members, covering their packing shedemployees.On December 29, 1950, after a consent election held from October 18 to 23, 1950,among packing shed employees of some 53 employer-members of the RespondentAssociation, including Respondent Companies, the Regional Director determinedthat the Respondent Union was the duly designated bargaining representativeof said employees.On July 20, 1951, upon an appropriate petition by said Re-spondent Union, and an election held thereon, the Regional Director certified thata majority of the employees in the appropriate unit eligible to vote had authorizedsaid Union to enter into a union-shop agreement with the Respondent Associationand its member companies.'B. The operations of the Respondent CompaniesThe lettuce packing season in the Salinas area normally begins in early Apriland continues until early November each year.Lettuce is transported by truckfrom the farms to the packing sheds, where it is unloaded, trimmed, graded, andpacked into crates.The crates are then iced, lidded, and loaded into freight carsin quantities of about 300 crates to a car. Crushed ice is then sprayed into thecars, the doors are closed, and the produce is ready for shipment.The packing crews or "humps," as they are known in the trade, consist of 1packer and 4 trimmers to each hump. Because each hump works as a unit, workfor the trimmers is dependent on the availability of a packer for each hump.The number of humps employed is determined by the "field man," who gaugesthe quantity of lettuce to be packed each day and furnishes this information tothe shed foreman.He, in turn, transmits the information to the packer boss,who is responsible for procuring the necessary crews.During the peak of the1951 season, each of the Respondent Companies employed about 12 or 13 humps,the number fluctuating somewhat according to the volume of lettuce to be packed.There are two types of trimmers, regular or "seniority" trimmers and "booster"trimmers.The former are employees who, by reason of having worked for an8 SeeImperial Garden Growers,91 NLRB 1034,and cases cited;Arena-Norton, Inc.,et at.,93 NLRB 375; see alsoJ. J.Crosettiand Warren E. Scarbrough,individually andas co-partners, d/b/a J. J. CrosettiCo., 98 NLRB 268.'Not tobe confusedwith the Respondent Union.gFindings in this subsection are based on a stipulation by all the parties.The union-authorization provisions of the Act, however, are not involvedin thisproceeding. HOLME & SEIFERT357employer a specified proportion of the preceding or previous seasons,as pre-scribed bycollective-bargaining agreement,have acquired seniority,and are,therefore, entitled to priority in employment the following season.The latterare those without seniority status, who report to the packing sheds, frequentlydaily, in the expectation of obtaining employment as temporary replacements forseniority trimmers who fail to report for work or who may be on vacation.Boosters may also receive employment during so-called "snow" intervals, whenthe sheds may be "snowed under" by the volume of lettuce arriving from thefields.Although boosters may obtain temporary employment in this mannerover an entire season, they are subject to being replaced by returning seniorityemployees, and do not themselves acquire seniority.The 1950 packing shed agreement between the Association and the FTA, datedJanuary 27, 1950, effective for a year from December 1, 1949, subject to automaticrenewal, expired or was terminated as of December 1, 1950. The collective-bargaining agreement between the Association and the Respondent Union cover-ing the 1951 season was executed on May 24, 1951, effective April 1, 1951. Toavoid any issue regarding the seniority status of packing shed employees whilethis contract was being negotiated, the Association issued a bulletin to its mem-bers, dated March 26, 1951, recommending that the seniority provisions of the1950 collective-bargaining agreement be continued in effect pending the con-summation of the 1951 contract ° This recommendation was adopted by theRespondent Companies.With regard to seniority, the 1950 contract provided, in part :As to employees having seniority of one or more seasons in a commoditycovered by the contract, hiring and layoffs of such employees engaged in thehandling and packing of each commodity shall be governed by the followingseniority rules.The amount of seniority shall depend solely upon the numberof seasonsworked for the Company 10 in work covered by this and previouscontracts.A season shall be defined as fifty-one percent of the period operated.Theemployer shall, within 30 days following the close of each season, post aseniority list on the bulletin board and mail a copy to the Union.The employee shall, between 60 and 30 days prior to the commencement ofthe season in which he claims seniority, notify the Company, in writing, ofhis intention to assert his seniority.The Company shall acknowledge suchnotice and notify the employee, in writing, of the approximate starting timeof the next season.The employee shall report and be available for work atsuch time, unless he has obtained a written authorization from the Companyextending the time for reporting.There shall be at least ten days between4 The text of this bulletin was as follows :SENIORITYAlthough we have noagreementwhich requires recognitionof seniority in thepacking house classifications, seniorityisone of the demandsbeing made by theC. I. 0. In theirpresent negotiations.We will,no doubt,agree to some seniorityprovision which will be similar to and based upon the present provision.Therefore, to avoidany complications and trouble,it is our recommendation thatyou follow the principle of seniority usedin the past in assemblingyour crew forthis year and reemploy all former employees who would have had seniority if thecontract were still in effect.Please prepare a seniority list based on the former contractual provisions.Postone copy on your bulletin board;send one copy to this office.If you have any questions,call this office.[Emphasis as in original.].]U The Association is referred to in the preamble of the agreement as "the Company."250983-vol. 102-53-24 358DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe date of notification and the date of reporting. Notification of the approxi-mate date of starting operations shall not constitute a call.****s**Whatever seniority an employee has is lost if he :(a) Is discharged for cause;(b)Voluntarily leaves the employment of the employer without writtenleave of absence, or(c)Fails to give notice and report as required under this section.*******Employees shall be granted leaves of absence for the following reasons :(a)Written certification by the Union that the employee is necessarilyabsent on union business or employed by the union.(b) Illness of employee substantiated by doctor's certificate or otheradequate proof.Such leaves of absence shall be executed in triplicate and signed by Com-pany and the Union, one copy to be retained by the employee, one copy byCompany, and one copy by the Union. An employee on leave of absence shallmaintain his seniority as if he were employed by Company unless the Unionand Company shall agree otherwiseLeaves of absence taken under subsec-tion (a) above shall be exercised only after prior notice to Company.Pursuant to these or similar provisions in earlier contracts, the shed foremanand the packer boss of each employer have compiled seniority lists at the closeof each season, posting the same at the shed.With respect to the RespondentH & S, the 1950 seniority list contains the names of 47 trimmers, arranged atrandom, with their addresses, social-security numbers, and the number of seasonsworked by each, set against their respective names.With respect to the Respond-ent Arena, the 1951 seniority list merely contains the names of 52 trimmers, num-bered from 1 to 52, although it is conceded that the numerical position has norelation to the seniority of each trimmer.The previous seniority list of thisRespondent, dated February 21, 1949, contains the names of 40 trimmers, withtheir social-security numbers, but does not indicate their length of service orrelative seniority.C. Discrimination by the Respondent H & S in regard to the hire and tenure ofemployment of Dora A. ParkerDora A. Parkerhad been employed as a trimmer in the lettuce packing shedsin the Salinas area for 12 or 14 years. She first worked for the Respondent H &S from May 18, 1950, about a month after the beginning of the season, untilOctober 28, 1950, about 2 weeks before the end of the season, when she left undercircumstances later described.The history of Parker's union activity dates from 1942, when she joined theFTA-CIO, successor to United Cannery, Agricultural, Packing and Allied Workersof America, CIO, commonly referred to as UCAPAWA. She remained a memberof FTA-CIO until its expulsion from the CIO in February 1950, and thereaftercontinued as a member of the FTA, Independent. In December 1948, as a mem-ber of the negotiating committee of the FTA-CIO, she met with representativesof the Respondent Association and its attorney.For 3 or 4 months, in the earlypart of 1950, she was office secretary of the FTA-CIO at El Centro.During thesame year, she was also a member of the grievance committee of that union,and participated in the presentation of grievances to the Association.Later,when the FTA, Independent, merged with Distributive Workers Union of NewYork City, and the Office Workers Union, to form Distributive, Processing and HOLME &SEIFERT359Office Workers Union of America, commonly referred to as the DPO, she becamea member of that organization and, in the latter part of 1950, served brieflyas businessagent.While in the employ of the Respondent H & S, with the per-missionof PackerBossWilliam M. Jotter,she collecteddues at the shed fromFTA members employed by that Respondent u In 1949 and 1950, Parker servedas anobserver for the FTA-CIO, and the FTA, Independent, successively, atBoard-conducted elections to determine the bargaining representative of em-ployees in the lettuce packing industry.On April 6 or 7, about a week before the beginning of the 1951 packingseason,Roy Parker," a packer, called on PackerBossJotter at the H & S shed,and in-quired whether Jotter intendedto engage him forthe comingseason.Jottersaidthat he did,and assuredParker of a job. Parker then asked him about ajob for his wife. Jotter told him that he was unwilling to hire her. Askedwhy, Jotter replied that she had no seniority.Parker disputed this, insisting thatsince, like himself, she had worked for the company for substantially more than51 percent of the season, she had acquired seniority.According to Parker, Jotterthen claimed that it was necessary for her to have worked two-thirds of theseason to achieve that status.When asked whether he was being governedby the seniority provisions of the 1950 contract, Jotter said he intended to abideby that contract until a new one was signed. Parker suggested that Jotter referto the contract.Jotter did so and, after examining the seniority provisions, ad-mitted that he had been mistaken.Although Parker testified that Jotter thenconceded that Dora Parker had seniority, it is doubtful that he made such aconcession in view of the subsequent events. Jotter stated, however, that hewas still unwilling to hire her.Asked for his reason, Jotter replied, accordingto Parker, "Well, she talks too much union. She talked too much union lastyear when she was here." 1S Parker then asked when the season would begin,and was told that it would be about April 15. Parker said, "Well, I will beseeing you," and left.11The undersigned does not regard Jotter's testimony, that he had no recollection thatParker had requested, or that he had granted her permission, to collect dues at theshed, an effective denial of her positive and credible testimony that Jotter had grantedher such permission.11Who filed the charges in this proceeding on behalf of his wife.Although, in theoriginal charge, Roy Parker alleged that the Respondent H & S had discriminated againsthim as well, the allegation does not appear in the amended charge nor is it alleged inthe complaint.13According to Jotter's version of this episode, Roy Parker asked Jotter whether heintended to employ him in the coming season. Jotter told him that he did, but whenParker asked him about a job for his wife, Jotter said that he would not hire her becauseshe "does too much talking, and her trimming is unsatisfactory." Jotter also testifiedthat Parker did not ask him about his wife's seniority, but that he thought he toldParker that she had none. Jotter was not asked about, nor did he deny, the conversationin which, according to Parker, they had engaged in a controversy as to whether it wasnecessary to work 51 percent of the previous season, or two-thirds, in order to acquireseniority.Except as may be inferred from the context of his testimony, Jotter did nototherwise deny that he had said to Parker that his wife "talks too much union," andthat she had done so the previous season.Nor, as will presently be seen, did Jotter denysubstantially similar statements attributed to him by Roy Parker and Dora Parker inan interview with him the following week.The testimony regarding the crucial state-ment, that Dora Parker had "talked too much union," finds circumstantial support inthe testimony of Walter A. Rowe, related hereinafter, regarding a similar remark tohim by Jotter on another occasion.Assuming that Jotter's testimony was intended, andmay be construed, as a denial of the statements attributed to him by Parker on thisoccasion, the undersigned finds that such a denial is insufficient to overcome the more,positive, persuasive, and circumstantially corroborated testimony of Roy ParkerTheundersigned credits his testimony, and finds that the incident occurred, and that Jottermade the remarks on the occasion in question substantially as Parker testified 360DECISIONS OF NATIONAL LABOR RELATIONS BOARDAt about this time, according to the testimony of Shed Foreman Ostergaard,Roy Parker called on him and demanded to know why Dora Parker's name didnot appear on the 1950 seniority list.Ostergaard told him that it wasbecauseshe had quit before the end of the 1950season,and showed him her employmentA day or two later, Roy Parker telephoned Seifert, Sr., related his discussionwith Jotter, and asked him to investigate the matter.Seifert said that he usuallyleft the operation of the shed to the foreman and packing boss, but that he wouldtake up the matter with Jotter.About April 12, Parker again phoned Seifert and learned that Shed ForemanOstergaard had been trying to reach him. Parker, with his wife and child,called on Ostergaard at the shed. In the conversation which followed, Parkertestified,Ostergaard told them that he had nothing to do with the hiring oftrimmers and packers, that Jotter made the decisions, and that, since Jotter wasunwilling to hire Dora Parker, he, Ostergaard, would not interfere with Jotter'sdecision.According to Ostergaard, after some discussion, he told the Parkersthat the company did not intend to hire Dora Parker for the coming season be-cause she had been an unsatisfactory employee the previous season, and because,having quit before the end of that season, she was not on the seniority list. Thetwo versions are not necessarily incompatible, and it is probable that Ostergaardmade the remarks attributed to him by Parker, as well as those to which Oster-gaard testified.At about this point, according to Ostergaard, Jotter appeared, called him intothe office, and recommended that, in view of the shortage of packers, and theprobability that Parker would not accept a job unless his wife were also em-ployed, they give Dora Parker another chance and engage her for the season.Ostergaard agreed and he and Jotter then told Dora Parker in the presence ofher husband that, although she had not been a satisfactory employee the previ-ous season, they were going to give her another chance.Apparently no mentionwas made at this time of her alleged lack of seniority, or of the fact that shewas being given the opportunity for employment only because of the need forher husband's services.The Parkers' version of this latter incident was substantially different.Ac-cording to them, they were about to leave the shed when Jotter came out of theoffice and told Ostergaard that he wanted to talk to them. The Parkers wentinto the office, and Jotter repeated that he had not intended to use Dora Parkerthat season.When she asked whether it was because of her work, Jotter replied,according to them, "No, you just cause too much confusion, you talk too muchunion talk," a statement which, according to them, he reiterated during theconversation.Either or both of the Parkers asked Jotter why he had not takenaction about it the previous season instead of waiting until then. Jotter appar-ently made no reply, but repeated that he had not intended to use her because14Parker, however, testified that, although he might have seen Ostergaard during thisperiod, he did not discuss his wife's case with him until a later occasion, presentlydiscussed, when he called at the shed with his wife after talking to Edward Seifert, Sr.,one of the owners of the company. It was on this latter occasion, according to Parker,that Ostergaard said that Dora Parker had no seniority because she had quit her job.Parker told him that she had done so to take care of him after he had been injured inan accident, and that this had been reported to Jotter. It is not unlikely that Parkermay have discussed his wife's seniority with Ostergaard on the earlier occasion, butthat the incident was overshadowed by the later meeting, and that Parker may haveforgotten the first conversation.In any event, the undersigned does not regard thatParker's credibility has been impaired by his denial of the earlier interview withOstergaard. HOLME & SEIFERT361she talked "too much union." nHe stated, however,accordingto the Parkers,that he would give her another chance,provided she refrained from engagingin "uniontalk,"warningthat ifshe persistedin such talk she would be dis-charged.She agreedto accept the job anddo her best,but told himthat shewould expect to be treated no differently from the rest of the workers 16Sometime during the discussion, Dora Parker attempted to settle the issue ofher seniority,and raisedthe question with Jotter.He adhered to the positionthat she had forfeited her seniority because she had quit before the end of the1950 season.She reminded Jotter that she had telephoned him shortly beforeshe left, and notified him she would be unable to continue on the job because ofthe illness of her husband and child, which had affected her health, as well.Shealso attempted to recall to him that he had assured her that that would besatisfactorybecause someof the packers wereleaving,and the company wouldhave more than enough trimmers to complete the season. According to her,Jotter agreed that he remembered some such conversation.17With respect to the later remarks attributed to Jotter, that he had not intendedto use Dora Parker in the 1951 season because she talked "too much union," butthat he would give her another chance if she desisted from doing so, Jotter didnot specifically deny making these statements.As in the former instance, it ispossible that Jotter's version of what occurred may have been intended as adenial of the remarks ascribed to him. In view of the crucial nature of thoseremarks, however, the undersigned regards such denial, if intended, insufficientto overcome the positive and persuasive testimony that he made such remarksat the time.Moreover, the statements attributed to Jotter are consistent withsimilar remarks concerning Dora Parker allegedly made by him to Walter A.Rowe about a month earlier, under the following circumstances.Shortly before Christmas, 1950, Roy and Dora Parker arrived at Yuma, Ari-zona,remainingthere until just beforeEasterSunday, 1951, when they returnedto Salinas.After their arrival in Yuma, Roy Parker applied for and receivedemployment as a packer with the John E. Howe Company, where Jotter wasthen employed as packer boss.Dora Parker had also applied to Jotter for ajob, but was presumably refused employment. On a night late in January orearly in February, Jotter drove with Rowe, who was employed by the John E.Howe Companyas a receiver,on a company errand.ObservingDora Parker inher stalled car, the men helped get her car started and, after she had left, engagedin a conversation about her.According to Rowe, Jotter,referring to Dorass During this conversation,according to Roy Parker's undisputed testimony,Jotter alsoasked him what had occurred at the Arena shed several days earlier when Edna Cooney,one of the charging parties in these proceedings,was "pull[ed] off the job."Parker toldhim that he would have to find that out from the Arena Company. In view of Cooney'sprominence in the FTA-CIO, FTA,Independent,and the DPO, a matter of commonknowledge in the industry,it is unlikely that Jotter's query was prompted by mere idlecuriosity.Rather does it suggest a concern on Jotter's part as to the possible consequencesof hiring a militant union adherent.TO For reasons stated below,the undersigned credits the Parkers'version of theconversation.77 In his testimony Jotter did not deny that,during the discussion about her seniority,Dora Parker had claimed that she had notified him by telephone on the occasion in questionthat she would be unable to continue on thejob for the reasons stated.Nor did he denythat she had so notified him at the time.He testified,in fact,that he had a vague recol-lection that she had told him on or about the date she actually quit that she intended todo so, but that she had told him this in person at the shed,and apparently,withoutgiving any reason.In view of Jotter's lack of any clear recollection, and Dora Parker'spositive and persuasive testimony,the undersigned credits her testimony both as to theoriginal notification to Jotter and her later reminder to him of the incident. 362DECISIONS OF NATIONAL LABOR RELATIONS BOARDParker remarked,"I can't work her down here.In fact, I don't have to, shedoesn't have any seniority.No one has any seniority down here."Then, ac-cording to Rowe, Jotter added, "If I have to put her back to work at Holme andSeifert in the spring,I will weed her out, because she is too much union. Shetalks union too much, and she is too active in the union."Rowe's testimony regarding this conversation was received over the objectionof the Respondent H & S, which contended that Jotter was not an employee ofthe Respondent at the time the statement was made.The record discloses, how-ever, that Jotter had been in the employ of the Respondent as a packer boss forsix seasons at the time of the hearing.Like other employees in the industry,Jotter alternated his employment between Yuma, Arizona, where he workedduring the winter season,from November to March, and Salinas, California,where he worked during the spring season, from April to November. At theclose of the 1950-1951 winter season with the John E Howe Company,Jotterreturned to his job with the Respondent H & S, where he hired and supervised thecrew.It is, therefore,evident that Jotter retained his supervisory status withthe Respondent H & S as a regular seasonal employee, and that the statementsmade by him,even though made at a time when he was not actually working forsaid Respondent,are admissible as evidence of motivation for Dora Parker's laterdischarge.Jotter admitted that he had had a conversation with Rowe on the occasionmentioned,explaining that "the subject came up about her talking and laughingand carrying on like that while she was working,"and that he probably toldRowe that he would not hire her when they returned to Salinas because of "thetrouble that she causes."Jotter could not recall whether he had also mentionedto Rowe, as an additional reason for not hiring her, that she had no seniority.Once again,Jotter did not categorically deny telling Rowe that if he wereobliged to hire her, he would find a means of eliminating her because of herunion advocacy.In crediting Rowe's testimony as to Jotter's remarks, the undersigned hasconsidered the possibility of Rowe's bias against or hostility toward Jotter, stem-ming from the fact that Jotter later discharged Rowe for engaging in a fightwith an allegedly drunken employee.The undersigned is convinced,however,that Rowe's testimony was not influenced by resentment or vindictiveness towardJotter for having discharged him.Rowe, who testified as a witness for theGeneral Counsel under subpena, had been engaged in an auto wrecking businessfor 5 months at the time of the hearing,and was no longer interested in employ-ment in the packing industry.Although there had been no union-shop contractin effect during his employment with the John E. Howe Company,he had beena member and shop steward of Local 78, CIO, one of the Respondents herein,which had displaced the FTA in which Dora Parker had been active as bargain-ing representative.Upon consideration of all the foregoing factors, and upon the entire record,the undersigned credits Rowe's testimony,and finds that,on the occasion inquestion,Jotter made the remarks concerning his intention to eliminate DoraParker substantially as Rowe testified.Both Parkers were assigned to work at their respective jobs on April 17, 1951,when the season began, and continued working until June 28, 1951.On June 27, 1951, a number of packers employed at various sheds in theSalinas area went on strike.The Respondent H & S was then operating its shedwith 12 humps. Next morning,at about 9:30, Roy Parker and Robert L. Saun-ders, packers on the No. 4 and No. 12 humps,respectively,left their jobs andjoined the packers'strike.Dora Parker, who had been working on the No. 12hump,and the other trimmers affected by the walkout remained at their humps. HOLME & SEIFERT363Jotter instructed them to stand by while he attempted to secure other packers toreplace the 2 who had gone on strike.Later thatmorning,Edward Seifert, Jr.,son of one of the owners, offered to pack for the No. 12 hump, although he hadhad no previous experience as a packer.The trimmers agreed and finished outthe day in this manner.At the end of the day, Jotter instructed them to reportnext morning when, he told them, he expected Henry Bond, a regular packerwho had been on leave that day, to return to work.As a result of the strike by the 2 packers at the H & S shed, 8 trimmers,including Dora Parker, were left without work. Jotter succeeded in operatingthe No. 4 hump by replacing Roy Parker with David Ramsey, a full-time em-ployee, who was employed as a combination packer and trimmer and workedin either capacity as his services were needed. In this way, the 4 trimmerson the No. 4 hump were able to continue at work. For the next week or 10days, the Respondent II & S managed with only 11 humps.Within the first 2 or 3 days after the strike, however, Jotter succeeded inplacing 3 of the 4 trimmers who had been working on the No. 12 hump, bytransferring them to the jobs of trimmers on other humps who failed to re-port for work because of illness, vacation, or other reasons.According to Jotter,the 3 trimmers for whom he found places had 1, 2, and 3 years of seniority,respectively, and he assigned them to jobs in order of seniority.As to thefourth,Parker, Jotter testified that since he considered that she had noseniority, he felt no more responsibility for placing her than he did towardthe boosters, from among whom he could hire at his own discretion.After the packers went on strike, Dora Parker reported at the shed twicedaily for the remainder of that week and the following week, pursuant toJotter's instructions, and his assurance that he would make an effort to pro-cure a packer for the No. 12 hump.However, although ready, able, andwilling to work, she was not assigned a job.Finally, on Saturday, July 7, when Parker reported at the shed, she discoveredthat at least 6 trimmers, whom she identified by name at the hearing, andwho, according to her, had substantially less seniority than she had, had beenassigned jobs.Protesting to Jotter, Parker asked, "What's the story?"Ac-cording to her, Jotter replied, "Well,if I was inyour place I would go somewhere else and try to find me a job." Suggesting that they "get to the point,"Parker asked him if he had any fault to find with her work. Jotter replied,according to her, "Well, no, you just talk too much union talk, and you causetoo much confusion."Pressed as to whether he had any complaint about herwork, Jotter told her, "No, the crew just don't want to work with you." Parkerchallenged this statement and told Jotter that she intended to file unfair laborpractice charges. Jotter told her to "go ahead.""Within a day or two of Parker's discharge,Jotterobtained another packer,and restored the No. 12 hump, completing the season, except for some possiblefluctuation,with 12 humps. Parker, however, was not offered an opportunityto return to work. She filed a claim with the Department of UnemploymentCompensation for the State of California, and thereafter received unemploymentcompensation, without protest from the Respondent.ms According to Jotter's version,Parker approached hHn on the third or fourth day afterthe packers'strike, and asked him whether he intended to put her back to workHe toldher that he did not.Asked why,he replied,"Well,your work is unsatisfactory and youare doing too much talking and I understand that most of the crew don't want to workwith you, and you have no seniority."Jotter did not explicitly deny that he had madereference to her "union talk"in the conversation.Because of this, on the basis of Parker'sgeneral credibility,and for reasons already stated,the undersigned credits Parker's versionof the conversation.It is clear,as Jotter testified,that he intended by this conversationto convey to her that she was discharged.It is equally plain that Parker so understood it. 364DECISIONS OF NATIONAL LABOR RELATIONS BOARDContentions and Conclusions as to Parker'sDischargeIn an effort to justify Parker's discharge,the Respondent relies on 2 principalgrounds : First,that,at the time of her original layoff on June 28, she had noseniority,and, with the reduction in the number of humps from 12 to 11, followingthe packers'strike,it had no place for her;second,that her work had been unsat-isfactory,and that she had been unable to get along with members of the crew,who had stated that they would not work with her.Considering,first,the question of whether Parker had acquired seniority beforethe 1951 season, it will be recalled that seniority at the beginning of that seasonwas to be based on the provisions of the 1950 contract,which had been extendedpending the execution of a new contract.The basic terms of those seniorityprovisions accorded seniority to employees working one or more seasons,a seasonbeing defined as 51 percent of the period operated,and the amount of senioritybeing determined by the number of seasons worked on jobs covered by that andprevious contracts.Contrary to Jotter's statement to Roy Parker,when thelatter first visited the shed in April 1951,the seniority provisions did not requirethat employees work two-thirds of the season in order to acquire seniority.Nordid those provisions require that employees work until the last day of the season.Jotter admitted at the hearing that the contract did not so provide,but main-tained that the provisions had been so construed and applied on instructions fromhis shed foreman. The record furnishes no basis for a finding that the terms ofthe seniority provisions were amended or modified by the mutual consent ofthis employer and the bargaining agent of its employees,and any attempt to doso unilaterally,and without notice to the bargaining agent or the employees,could hardly accomplish this purpose.Conceivably,the Respondent,in maintaining that Dora Parker had no seniority,may have been attempting to rely on the provision that employees who left thecompany's employ, presumably at any time during the course of their employ-ment, without a written leave of absence, forfeited the right to seniority.Thequestion of Parker's failure to obtain such a leave of absence, however,was notraised either with her or her husband at any time prior to her discharge. Norwas it advanced then or at the hearing as a basis for the Respondent's claimthat she had no seniority.The position of both Jotter and Ostergaard was thatshe had not acquired seniority merely because she had failed to finish the season.Even if this position were broad enough to include by reasonable implicationas a ground for the denial of seniority her failure to obtain a leave of absence,the preponderance of the creditable evidence establishes that when Dora Parkerleft her job on October 28, 1950,to care for her husband who had been injuredin an accident,she notified Jotter by telephone of the circumstances.He assuredher that since some of the packers were leaving,and he would have enough trim-mers for the remainder of the season,she need have no concern.Significantly,so far as this record discloses,he did not direct her attention to the requirementfor a written leave of absence or warn her that her seniority might be jeopardizedif she failed to comply with that requirement.While it is true that Parker's notification did not constitute strict compli-ance with the leave-of-absence requirements,the actual notification and Jotter'sresponse,are factors to be considered in determining whether the Respondentactually placed any reliance on her failure to obtain a written leave of absence,in denying her seniority.It is unnecessary to decide whether, in view of his supervisory status, Jotterhad authority to modify or waive the requirement for written leave of absence ;or whether,because of Jotter's conduct,the Respondent was, at the time of HOLME & SEIFERT365her application for employment in 1951, or is now, estopped from relying onher failure to comply with those provisions.The record establishes that Jotter,to whom the Respondent had delegated complete responsibility for hiring, assem-bling,maintaining, laying off, and discharging the packing crews, had placedno reliance on her failure to obtain a written leave of absence when he firstasserted that she had no seniority.Moreover the record indicates that theRespondent H & S did not observe or require strict compliance with other termsof the 1950 contract, as a prerequisite to the acquisition of seniority by itsemployees.Thus, it will be seen that, under the seniority provisions, whichhave been cited above, employees were required to give notice to the employer"between 60 and 30 days prior to the commencement of the season in which[they] claim[ed] seniority . . . of [their] intention to assert" their seniority.The employer, in turn, was required to acknowledge such notice and notify theemployees in writing of the approximate starting time of the season, when theywere required to report and make themselves available for work, unless excusedinwriting.Itwas also provided that failure to give notice and report asrequired would result in loss of seniority.It is obvious from what has already been related that, with respect to RoyParker, at least, the Respondent did not require strict compliance with the fore-going provisions.Yet, it accorded him seniority at the beginning of the 1951season, although he himself had not worked until the end of the 1950 season,and his name had been omitted, erroneously, according to the Respondent, fromthe applicable seniority list.The fact that the Respondent was then confrontedwith a shortage of packers does not meet the issue, because the Respondentdoes not contend that it hired him for the 1951 season despite any lack ofseniority but, on the contrary, maintains that he did have seniority.The foregoing facts and the record as a whole, with respect to this Respondent,convince the undersigned that in maintaining that Dora Parker had no seniorityat the beginning of the 1951 season, and thereafter, the Respondent relied solelyon the fact that she had not completed the 1950 season, a requirement notimposed by the pertinent seniority provisions.The undersigned concludes, therefore, that, having worked more than 51 per-cent of the 1950 season, in accordance with the applicable seniority provisions,19Parker acquired seniority, and was entitled to a job as a seniority trimmer atthe beginning of the 1951 season.Turning to the contention that Parker's work was unsatisfactory, except for theclaim that she talked excessively, "laughing and carrying on" while at work, theRespondent has not shown in what respects her work was unsatisfactory. Itmust be concluded that the Respondent regarded her work as unsatisfactorysolely because of her behavior on the job. It is entirely likely that Parker en-gaged in conversations while at work with employees on her own hump or thosein the immediate area. It is equally probable that she engaged in "union talk"during working time.The record discloses, however, that there was no rule orpolicy prohibiting conversation during working time on subjects of general inter-est, including union matters.There was no showing that employees engagingin such conversation had been discharged, reprimanded, or otherwise disciplined.19The 1950 lettuce packing season extended from about April 17 to November 8 or 10,a period of 6 months and about 3 weeks. Parker was employed from May 18) to October28, a period of 5 months and about 10 days. Thus, it is clear that she had worked formore than the required 51 percent.Although the 195t collective-bargaining agreement hadbecome effective prior to Parker's discharge, there is no contention that the seniorityprovisions of that agreement were involved in her discharge. In any event, there Is nosubstantial change in the seniority provisions which'would affect the ultimate conclusionsherein. 366DECISIONS OF NATIONAL LABOR RELATIONS BOARDNor that Parker had engaged in such conversation excessively in comparisonwith other employees on the packing humps.Moreover, there was no showingthat her conversation interfered with either her own production or that of herfellow-employees.Indeed, although both Jotter and Ostergaard testified thatthey had observed Parker engaging in conversation during working time on 3or 4 occasions, and that Jotter had complained of this to Ostergaard on at leastseveral occasions, there was no showing that either of them had reprimandedor admonished her, or warned that if she persisted in this conduct she would bedischarged.Certainly, there was no showing that her behavior in this respectduring her second period of employment was more serious than it had beenduring her employment in 1950.The undersigned is, therefore, convinced thatthe Respondent's reason for its dissatisfaction with Parker's conduct was notthat she engaged in conversation excessively during working time, or that thisinterfered with production, but that it had concluded that her conversationspartook of "union talk."As to the final contention that Parker had been unable to get along with mem-bers of the crew, who had stated that they would not work with her, Jotter testi-fied that some 4 or 5 packers had so stated to him. Of these, 2 had done so inresponse to an inquiry by Jotter, the day after the packers' walkout, as towhether they would be willing to work with her. Another was Price Parker,20brother of Russell Parker, a CIO business agent, mentioned later in connectionwith Edna Cooney's case. Still another, according to Jotter, had merely stated,without further explanation, that he had had trouble with Dora Parker elsewhereand that he was unwilling to work with her.None of these packers furnishedJotter with any reason for their unwillingness to work with her, and he did notask them for any explanation or make an independent investigation to determinewhether there was any basis for their position.Nor did Jotter reveal to Parkerthe names of those who had allegedly stated that they would not work with heror offer her an opportunity to defend herself against their claims.For aughtthat appears in this record, any antipathy they may have harbored toward hermay have stemmed from their allegiance to rival labor organizations.Except for Henry Bond, who, though named by Jotter as one who had allegedlyobjected to working with Parker, was called as a witness by the General Counsel,none of the others was called to testify, and there was no showing that any ofthem were unavailable. Jotter's testimony in this respect is, therefore, withoutcorroboration.As to Bond, who testified that he had worked on the same humpas Parker or on one close to her, far from corroborating Jotter's testimony, Bonddenied that he had told Jotter that he would not work with her, and furtherdenied that he had ever complained about Parker.On the contrary, Bond testi-fied that he regarded her as a good trimmer because she left large heads on thelettuce, an obvious advantage to the packer.Bond's testimony, which the undersigned credits, received substantial supportfrom the testimony of Terese Hibbs, a trimmer who had worked with Parkerduring the 1950 and 1951 seasons. In addition to testifying that there was nocompany rule against talking during working time about union or other matters ;that such conversations were a common occurrence; and that Parker did notengage in conversation to a greater extent than other employees on the humps ;Hibbs testified that she, herself, had never complained about Parker, and thatnone of the other employees had voiced any complaints about Parker to Hibbs orto anyone else in her presence ; and that she had never heard them say that theywould not work with Parker or that they could not get along with her.Hibbs20 No relation to Roy or Dora Parker. HOLME & SEIFERT367testified that she, herself,had never made such a statement,and had neverencountered any such difficulty with Parker.It should be noted,too, that much,if not all,of the evidence offered by theRespondent regarding its dissatisfaction with Parker related to the period ofher earlier employment during the 1950 season.Nevertheless,with full knowl-edge of her prior unsatisfactory work performance,Jotter engaged her for the1951season.The undersigned has not overlooked the Respondent's contentionthat it did so only because of the shortage of competent packers, and its needfor securing the services of her husband as a packer.Whatever conclusion theRespondent may have reached as to whether Roy Parker would accept a job, ifthe Respondent did not also hire Dora Parker,the fact remains that he himselfdid not impose any such condition.The Respondent's concern because RoyParker had not committed himself, on April 10, to accept Jotter's offer of a job, butinstead had left Jotter with the cryptic remark,"Well,Iwill be seeing you," isunderstandable.But this is far from justifying a conclusion that Roy Parkerhad intended by this remark to convey the impression that he would not accepta job unless the Respondent also agreed to hire his wife.The preponderance of the credible evidence leads to the conclusion that theRespondent did not regard Dora Parker's services during the 1950 season sounsatisfactory as to render her unacceptable for employment,or that it waswilling to abide her shortcomings in order to secure her husband's services.Onthe basis of either of these alternatives,the Respondent cannot now be heard tourge as grounds for her discharge on July 7, complaints which had allegedlyexisted prior to her employment on April 17, 1951, particularly in the absence ofa showing that her behavior during her employment in the 1951 season haddegenerated below that of the previous season.There is, indeed,some basis for inferring that the Respondent may havedischarged Parker in retaliation for her husband's participation in the packers'strike or its conclusion that she had participated in or supported that strike.A line of cross-examination in which the Respondent's counsel engaged givesrise to this inference.She denied, however, that she had participated in orsupported the strike, testifying that she had actually been opposed to it andhad so stated to other employees.Her testimony is credited.The fact thatshe reported for work at the shed daily from the time of her layoff until thedate of her discharge negates a finding that she participated in or supportedthe strike.In any event,the Respondent declined to take a position at thehearing as to whether it discharged Parker either because her husband hadengaged in the strike or because it believed that she had supported the strike.Instead, it maintained that if the record as a whole warranted the conclusionthat Parker had engaged in unprotected concerted activities by participating inor supporting a "wildcat"strike, even though it may not have been aware of herparticipation or support at the time,itmust be exonerated for its conduct inrefusing to reinstate and discharging her.The answer to this contention is,first,that the record affords no basis for a finding that the packers'strike wasunlawful,and, second,that the affirmative evidence establishes that Parkerdid not participate in, engage in, or support this strike.Moreover,the Respond-ent cannot now rely for justification of its action upon facts of which it was notaware and which it did not advance at the time of the discharge.The preponderance of the evidence,on the record as a whole,convinces theundersigned that the Respondent did not discharge Dora Parker for any of thereasons assigned by it, but rather because it regarded that she had been toozealous as a union advocate.Thus, Jotter's statements to Roy Parker, andlater,to both Roy and Dora Parker,that she talked "too much union" ;Jotter's 368DECISIONSOF NATIONALLABOR RELATIONS BOARDstatement to Rowe about a month earlier to the same effect, coupled with theremark that if he found himself obliged to hire her, he would find a means ofeliminating her ; and finally his remark to her at the time of her discharge.The extent of her activity on behalf of the FTA-CIO, the FTA, Independent,and the DPO have been detailed earlier. The FTA, Independent, in whichParker had been active as a member and official, had been displaced by Local78, CIO, as bargaining representative in December 1950.The rivalry betweenthe FTA, which had been expelled from the CIO, and Local 78, CIO, whichreplaced it, had apparently given rise to intense feeling between members ofthose organizations.Conceivably, the Respondent may have regarded the pres-ence among its employees of Dora Parker, an ardent protagonist of a rivalorganization, a threat to the stability of its relations with the incumbent bar-gaining agent.Whatever extent this consideration may have played in theRespondent's decision to discharge Parker, the fact is that Jotter, a responsiblesupervisor, had obviously concluded that she was too preoccupied with "uniontalk," and that her continued employment was inimical to the Respondent'sinterests.The undersigned is not unmindful of the fact that Jotter had hired her at theoutset of the 1951 season, despite her knownunionsympathies n and her proclivityfor "uniontalk" at the shed.This, of course, does not necessarily establish theabsence of discriminatory motive in connection with her subsequent discarge.It is clear from the evidence regarding the circumstances under which she wasactually hired that the Respondent granted her the job onconditionthat sheshould refrain from engaging in "union talk."There was no showing thatbetween the time she was hired, on April 17, 1951, and the dateshe was laidoff, on June 28, 1951, she continued to engage in "union talk"during workingtime, or did so to a greater extent than she had done during the period of herprevious employment.Yet, what the Respondent attempted to do was to revive,as grounds for her discharge, reasons which had allegedlyexisted during herearlier period of employment, and which it had been willing to overlook. It issignificant that from April 17, when she was hired, until June 28, when thepackers went on strike, the Respondent took no occasion to reprimand, discipline,or discharge Parker or to admonish her abouther behavior.While the record does not establish that her layoff on June 28 was motivatedby considerations of her union adherence or activity, the Respondent's failureto offer her employment when it restored the No. 12 hump, ostensiblybecauseof her lack of seniority, her excessive talking, her inabilityto get alongwith herfellow employees, and their unwillingness to work withher, reasonswhich, forthe most part, had existed before her employment on April 17, convinces theundersigned that the Respondent refusedto reinstateDora Parker,and dis-charged her on July 7, not for the reasons advanced but becauseof her zealon behalf of the union of her choice,as manifestedby Jotter's repeated remarksthat she had engaged in "too much union talk." The recordsupports the in-ference that the Respondentseizedupon the fortuitous circumstance of thelayoff occasioned by the packers' strike to reconsiderand reverse its earlierdecision to hire her despite her known union adherence and activity.ZlAlthough Jotter testified that he was unaware of the nature and extent of DoraParker's union affiliation or activities at any time prior to her discharge, the undersignedfinds this testimony incredible in view of the comparatively small complement of employeesand the closely confined operation.Moreover, the record establishes that Parker had beenactive on the grievance and negotiating committees of the predecessor bargaining agents,and her activities were a matter of common knowledge in the packing sheds in the area. HOLME & SEIFERT369The fact that this Respondent may not have discharged or otherwise dis-criminated against other known FTA or DPO adherents does not, of course,establish an absence of discriminatorymotive orintent with respect to DoraParker.' It is usually neither necessary nor economicallyfeasibleto dischargeevery union member in order to discourage union membership or activities."Upon the basis of the preponderance of the reliable, probative, and substantialevidence on the record as a whole, the undersignedfindsthat the RespondentH & S refused to reinstate and discharged Dora Parker on July 7, 1951, becauseof her membership in and activities on behalf of the union of her choice, therebydiscriminatingin regard to her hire and tenure of employment, to discouragemembershipin a labor organization, in violation of Section8 (a) (3), and inter-feringwith, restraining, and coercing employees in the exercise of rightsguaranteed by Section 7 of the Act, in violation of Section 8 (a) (1).The complaint also alleges, and the General Counsel contends, that the Re-spondent Association is jointly liable with the Respondent H & S for the dis-crimination against Dora Parker.The record furnishes no direct evidencethat the Respondent Association engaged or participated in the unlawful conductof the Respondent H & S, or that the latter, in discharging Parker, was actingon behalf of the Respondent Association, under its direction, or in pursuanceof a policy established or maintained by said Association.Presumably, liabilityis sought to be attached because of the status of the Association as collective-bargaining representative on behalf of the Respondent H & S and other em-ployer-members of the Association.While the Association may stand in theposition of an employer within themeaningof the Act for certain purposes, theundersigned perceives no basis for a finding that, under the circumstances relatedabove, the Respondent Association is liable for the acts of the Respondent H & S,without regard to whether it engaged or participated in the unlawful conduct,or directed, instigated, authorized, or ratified such conduct.The undersigned, therefore,findsthat the Respondent Association has notdiscriminated in regard to the hire or tenure of employment of Dora Parkerto discourage membership in a labor organization,and hasnot engaged in unfairlabor practices withinthe meaningof Section 8 (a) (3) and 8 (a) (1) of theAct, and will, therefore, recommend that these allegations of the complaintbe dismissed.D. Discrimination by the RespondentArenaand the Respondent Association inregard to thehiMeand tenure of employment of Edna Cooney;the attempt tocause and the causing of discrimination by the Respondent Union.1.The layoff or discharge of April 10, 1951Edna Cooneyhad been employed as a lettuce trimmer in the Salinas areasince 1930. In 1942 she joined UCAPAWA, and when it was succeeded by theFTA-CIO, continued as a member of that labor organization. She was employedby the Respondent Arena as a trimmer during the 1946 and 1947 seasons andacquired seniority in that classification.Her name was included in the senioritylist for the 1948 season. In June 1948 she was appointed business agent forLocal 78, FTA-CIO, and in the same year also became secretary-treasurer ofthat Local. In November 1948, again in 1949, and in early 1950, she served on¢a SeeW.C. NaborsCompany,89 NLRB538, 541-542,and casescited ; seealsoCoca-ColaBottlingCo. of St.Louis,95 NLRB 284.n See N.L. R. B. v. Link-BeltCo., 311 U.S. 584,602; see alsoN. L.R. B.v.NationalGarmentCo., 1,68 F. 2d 233, 238 (C. A. 8) cert.den. 334U. S. 845. 370DECISIONS OF NATIONALLABOR RELATIONS BOARDthe negotiating committee, participating in some 30 conferences with the Asso-ciation which resulted in contracts covering the packing shed employees forthe 1949 and 1950seasons.After the expulsion of the YEA by the CIO, onFebruary 15, 1950, and the merger of the FTA with otherlabor organizationsto form the DPO, Cooney became a member of the latterorganization,and con-tinuedas businessagent and secretary-treasurer, remaining in those positionsuntil the time of the hearing.From July 1948 until December 1950, she alsoserved as a member of the grievance committees of the successive labororganiza-tions,meeting with representatives of the Respondent Arena or the Associationon an average of twice a week during that period. She did not join Local 78,CIO, the Respondent Union, after it replaced the FTA asbargaining representa-tive but, instead, retained her affiliation with the DPO.In the latter part of June 1948, Cooney informed William H. "Whitey" Welcher,shed foreman for the Respondent Arena, that she had been offered the positionof business agent for Local 78, FTA-CIO, and obtained his consent to a leave ofabsence from the company. On July 23, 1948, she delivered to him a letter,signed by a representative of that union, addressed to Welcher, in care of thecompany, requesting an "indefinite leave of absence without loss of seniority orother rights," as provided in the existing collective-bargaining agreement R4Although, according to Welcher, Cooney did not deliver the letter to him per-sonally, he admitted that he had discussed the matter with her earlier and givenhis consent, and that, while he did not actually see the letter until after chargeswere filed, he had been told about the letter by Vincent Arena, vice president ofthe company, within a day or two after its receipt. There is no dispute thatthis request for a leave of absence was received by the Respondent on or aboutthe day of its date and that the Respondent granted the request.The under-signed, therefore, regards the conflict in the testimony as to whether Cooneydelivered the letter to Welcher in person immaterial.Late in March and,again,early in April 1950, while Cooney had occasion to beat the Arena shed, she discovered that her name did not appear on the senioritylist for that season.She questioned Welcher about this, and he told her not tobe concerned,assuringher that she could have her job whenevershe wished.In August 1950, when Cooney called at the shed, Welcher referred to a news-paper item reporting that Cooney had been defeated in the FTA (Ind.)electionfor secretary-treasurer.Remarking that she would probably want her job withthe company, Welcher said that he would instruct PackerBoss Ray King tomake a place for her. Cooney confirmed that she had lost the election but toldhim that, since she still held the position of area secretary-treasurer, she wouldnot need a job with the company as yet.In March 1951, shortly before the beginning of the season, Cooney mailed totheRespondent Arena a mimeographed "seniority" card, which her unionfurnished its members, asserting her seniority as a trimmer,and requesting ajob for the coming season in conformity with the 1950 contract.Early in April, having received no reply, Cooney called at the shed.Discover-ing that her name did not appear on the seniority list for the comingseason,she mentioned this to Welcher.He told her that it was probablyan oversighton the part of the girl who had prepared the list and had doubtless been unawareof Cooney's situation.Several days later, Cooneyagaincalled at the shed toinquire when the season would begin.Welcher said he did not know the exactdate, probably about April 10, but assured her of a job as soonas the seasonstarted, and suggested that she keep in touch with him.The leave-of-absence provisionsin the collective-bargaining agreements covering the1948 and 1949seasons were identical with those in the 1950 agreement,quoted In sectionIII,B,supra. HOLME & SEIFERT371On April 10, the Respondent Arenabegan operationsfor the season, and Cooneyreported for work.Welcher,who was assemblingthe crew, asked GeneralManager William M. Diereks what to do about Cooney. Diercks had only re-centlyassumed hisposition with the company,and said thathe wasunfamiliarwith her situation.Welcher then explained thatshe wasan employee who hadbeen on leave of absence on union business, and told him that there was a letteron file in the office to that effect.Diercks thereupon instructed Welcher to putCooney to work, and she wasassignedto the No.10 hump.That morning, Russell A. Parker 5 and Chris S. "Lum" Moorehead, businessagentsfor Local 78, CIO, the Respondent Union, called at the shed. Varioustrimmers, members of the Respondent Union, who had not been assigned towork, protested to Parker that although, according to them, Cooney had noseniority,Welcher had assigned her to work in preference to them. Parkerexamined the seniority list posted at the shed, and when he discovered thatCooney's name was not on thelist,notifiedWelcher that she had no seniority.Welcher disputed this, but Parker told him that he had checked the senioritylist himself and that since her name was not on the list, he was satisfied thatshe had no seniority.Welcher reported to Diercks that hewas havingtrouble with the Union overCooney, that the Union wanted her removed from the job, and suggested thatDiereks talk to the union representatives.Diereks went out to Parker andMoorehead and asked what the trouble was. According to Diereks, Parkertold him that trimmers with more seniority than Cooney had not beenassignedjobs, and that "the crew would not stand for it, there would be trouble if Ididn't take her off."Neither Parker nor Moorehead was questioned about, nordid either categorically deny that Parker had made the statement attributed byDiereks to Parker.Diercks' testimony impressed the undersigned as entirelycredible and trustworthy,and iscredited quiteapart fromthe fact that it isundenied.During his examination by counsel for the Respondent Arena and the As-sociation, Diercks testified that he regarded Parker's statement as an implicitthreat that unless he acceded to the demand for Cooney's removal, there wouldbe a work stoppage. The undersigned regards this inference entirely justifiedas a realistic appraisal of the situation with which the company was confronted.Although Diercks had been convinced, on the basis of what Welcher had toldhim about Cooney's leave of absence, that she was entitled to seniority, he testi-fied that his concern with the possibility of a strike at the outset of the season,while there was still no collective-bargaining agreement in effect, outweighedany consideration of Cooney's seniority.He, therefore, directedWelcher toremove her from the job until the matter could be investigated.26Cooney had been working about 10 minutes when Welcher sent for her, andtold her that the CIO representatives "were causing trouble" and threateningto "shut the shed down" unless they removed her from the job.He expressedhis regrets, but told her that he had no choice. Cooney asked his advice, andhe referred her to General Manager Diereks.As she set out to look for him,she encountered Parker and Moorhead. Cooney asked Parker why he had hadher removed from the job.He replied, according to Cooney, "Well, you belongto the wrong union.There are a lot of girls around here that have seniorityss Not to be confused with Roy Parker.x Moorehead's testimony,that Dlercks ordered Cooney removed,at Moorehead's sugges-tion, until the issue of her seniority could be determined,only after Diercks had acknowl-edged that the company had no letter requesting a leave of obsence,is neither plausiblenor consistent with the facts as known to Diercks,at the tinre.Moorehead's testimony isnot credited. 372DECISIONS OF NATIONAL LABOR RELATIONS BOARDover you," and added, "You have been working all the time and these girlshave been drawing unemployment insurance all winter."When Cooney pro-tested that she had seniority by reason of her leave of absence, Parker told herthat he had been assured by Welcher that she had not obtained any leave ofabsence.Cooney became irate, and summoned Welcher to explain why he hadso stated to Parker.When Welcher denied that he had made any such state-ment, Parker conceded that he might have heard it from Moorehead. Cooneywarned Parker that she would file unfair labor practices charges. Parkerasked Moorhead, "She can't do that, can she, Lum?"Moorhead agreed thatshe could not.Cooney's testimony concerning her encounter with the CIO representativesreceived substantial corroboration in the testimony of Roy Parker, the husbandof Dora Parker, whose case has already been discussed. According to him,he had been at the Arena shed on the morning in question seeking employment,when he overheard Russell Parker make the statements attributed to him byCooney.Further circumstantial corroboration of Cooney's testimony is furnished by thetestimony of Dora Parker.According to her credited testimony, she was at theIndependent Grocers lettuce shed, between April 10 and April 15, when sheoverheard one of the women ask Business Agent Parker what had happened toCooney.He replied, "Well, I just wanted to show her what it felt like to bepulled off a job like she did some of them last year."In crediting the testimony of Roy and Dora Parker concerning these separateincidents, the undersigned has not overlooked the element of coincidence in thefact that these individuals happened to be present and overheard the crucialremarks attributed to the business agent.Nor is the undersigned unmindfulthat they had been members of the same labor organizations as those to whichCooney had belonged, and were, at the time of the hearing, members of theDPO. The undersigned has also taken into consideration the fact that, aspersons interested in the outcome of these consolidated proceedings, they wereundoubtedly favorably disposed toward Cooney and anxious to be helpful toher cause.Their testimony, however, was not contradicted, nor was it ma-terially undermined on cross-examination.Their explanation of the circum-stances under which they were at the sheds of other employers, seeking jobs atthe beginning of the season, impressed the undersigned as plausible and per-sausive.Upon consideration of all the relevant factors, the undersigned creditstheir testimony, and finds that it furnishes substantial corroboration of Cooney'scredited testimony regarding her encounter with the CIO representatives.According to Business Agent Parker, Cooney approached him and Mooreheadafter she had been removed from the job and engaged them in conversation.She told Parker that she had formerly regarded him as "a pretty good guy,"but that she no longer thought so.He rejoined that he had considered her"a pretty good union person" until that morning, but that he did not approveof her "running ahead of these people here." She insisted that she had seniorityand when he challenged this, she mentioned "something about a letter."Moore-head interjected to suggest that she produce the letter.Cooney then statedthat she would file unfair labor practice charges in which she was confident shewould prevail.Parker said that he was only performing his job, and that heowed an obligation to the persons who had seniority.2727Although Parker denied that he had said to Cooney, in the presence of Roy Parker,that she belonged to the "wrong union,"and further denied the statement attributed tohim by Dora Parker in the conversation with the employee at the Independent Growersshed, the undersigned was not favorably impressed with Russel Parker's testimony or hisgeneral attitude and demeanor on the witness stand.His denials are not credited. HOLMEdoSEIFERT373Almost immediately afterward,Business Agent Parker told Welcher that heregretted causing him any trouble,but that he had a job to do. According toParker,Welcher asked him what the Union's position was with respect to BenBarton, a packer, who admittedly had no seniority.Parker testified that hetoldWelcher that he "wasn't down there to pull Ben Barton off the job,that wehad no beef with Ben Barton,or anyone else that held seniority,or anyone elsethat was on the job that wasn't taking the place of someone that did holdseniority." "Parker admitted that he had remarked to Welcher during the conversationthat Cooney had been working at "a good job for the last three years," obviouslyalluding to her position with the FTA(Ind.) and the DPO, that "she had beenon a big,nice salary," and that he failed to understand why Welcher had hiredher in preference to persons who had had seniority from the previous year, andwho, Welcher knew,had been drawing unemployment compensation all winterand needed work.When Cooney finally spoke to Diercks,and asked him why she had been re-moved from the job,he told her that the "CIO was causing trouble, threateningto shut down the shed."She brought up the matter of her leave of absence, buthe said that he was unfamiliar with the situation,and asked her to forbearwhile he attempted to settle the matter through the Association.She consented.Diercks notified the Association of the dispute about her seniority.Laterthat morning,Diercks found the letter requesting Cooney's leave of absence,and referred it to the Association.Between April 10 and April 30, Cooney communicated with General ManagerDiercks, and Secretary-Manager Jack Bias and Vice-President Roy Ladra ofthe Association in an effort to obtain reinstatement.She was told that thematter was being investigated.On about April 15, Cooney telephoned Vice-President Arena and asked him if he was aware that she had been removed fromher job.He said that he had just learned of it on his return from Los Angeles,and agreed to investigate,assuring her that the incident would not have occurredif he had not been away at the time.Within a day or two, Cooney met Arena at the shed.He told her that hehad given instructions not to add another hump until her status was deter-mined,and that she would be notified as soon as the hump was restored.On April 16,1951,Cooney filed unfair labor practice charges against the Re-spondent Arena, the Association,and the Union 29In later discussions with Vice-President Arena,be assured her that she wouldbe reinstated to her job shortly,that the matter was in the hands of the Associa-tion,and that the"NLRB was working on it." He promised that she would beassigned to the No. 13 hump as soon as it was established, and told her that shewould be reimbursed for her loss of pay even if he had to pay it out of his ownpocket.Later, Cooney telephoned Diercks to find out when she could return to work,and protested that a number of trimmers who were working at the shed had lessseniority than she had.Diereks said,according to her, that he was aware of it,but that the matter would have to be handled by the Association.On April 29, Coonel learned through one of the trimmers that the RespondentArena was adding another hump next day.She reported to the shed, andv Presumably this was a reference to the contention that, because of the scarcity ofpackers, the issue of seniority was of no practical application as to them.'BThe formal file on these charges, Cases Nos. 20-CA-578 and 20-CB-194, of which theundersigned has taken official notice,discloses that these charges were dismissed by theRegional Director on July 13, 1951.250983-vol 102-53-25 374DECISIONS OF NATIONAL LABOR RELATIONS BOARDWelcher assigned her to the No. 13 hump. Although she requested her backpay, she did not receive reimbursement and has not been reimbursed since.The record leaves no doubt that, at the time of her employment on April 10,Cooney had seniority under the policy then in effect. She had applied for, andbeen granted, a leave of absence under which her seniority status was preserved.That the Respondent Arena was aware of this at the time she was removed isabundantly clear from the testimony of both Welcher and Diercks.Diercks,himself, acknowledged in his testimony that he was satisfied that she hadseniority, even while he ordered her removal.That he yielded to the Union'sdemand for reasons of expediency is, of course, no justification for his action.Despite the Respondent Union's contention that, in requesting Cooney'sremoval, it was concerned solely with the question of her seniority, and its desireto procure employment for its members who were entitled to seniority, therecord fairly establishes that those were not the primary considerations whichmotivated it.For, if that were its real concern, the issue of Cooney's senioritycould have readily been determined by requesting the Respondent Arena to makea search for the application for the leave of absence, which was actually dis-covered within an hour of Cooney's dismissal. Instead, the Union steadfastlyavoided a resolution of this issue, preferring to rely on the inconclusive fact thather name did not appear on the seniority list, despite her repeated protestationsthat she had been granted such a leave.In these circumstances, the credited testimony concerning Business AgentParker's statement to Cooney, almost immediately after her dismissal, that shebelonged to the "wrong union"; his comment to Welcher that she had been work-ing 3 years for other labor organizations at a "big, nice salary" ; his subsequentconversation with the employee at the Independent Grocers lettuce shed, over-heard by Dora Parker, in which he explained "what had happened to Cooney"at the Arena shed ; and the other facts already related, convince the under-signed that in demanding Cooney's discharge, the Respondent was motivated,not by considerations of her alleged lack of seniority, but of her affiliation withand allegiance to a rival labor organization.The nature and extent of heractivities on behalf of the various labor organizations have been detailed else-where, and no purpose would be served in repeating them here.While it is truethat the Respondent Union had displaced the union with which Cooney had beenaffiliated, this did not eliminate the threat to its continuing status as bargainingagent represented by Cooney's employment with the Respondent Arena.Upon the basis of the foregoing, and the entire record relating to theseRespondents, the undersigned concludes and finds that the Respondent Uniondemanded, under threat of work stoppage, express or implied, that the RespondentArena dismiss Cooney from her job because of her affiliation with and continuedallegiance to a rival labor organization.By this conduct, the Respondent Unionhas attempted to cause and has caused the Respondent Arena to discriminatein regard to the hire and tenure of employment of Edna Cooney, in violation ofSection 8 (a) (3), thereby engaging in unfair labor practices within the mean-ing of Section 8 (b) (2), and restraining and coercing employees in the exerciseof the rights guaranteed by Section 7, in violation of Section 8 (b) (1) (A) ofthe Act.It is further found that, by acceding to the demand of the Respondent Union forEdna Cooney's discharge because of her affiliation with and continued allegianceto a rival labor organization, thereby discriminating in regard to her hire andtenure of employment, the Respondent Arena has engaged in unfair labor prac-tices within the meaning of Section 8 (a) (3), and has interfered with, restrained, HOLME & SEIFERT375and coerced employeesin the exercise of the rights guaranteed by Section 7, inviolationof Section 8 (a) (1) of the Act 80The complaint also alleges, and the General Counsel contends, that the Respond-ent Association is equally responsible with the Respondent Arena for the dis-crimination practiced against Cooney. In contrast to the evidence in the caseofDora Parker, where a similar allegation 'Nas dismissed, the record herefairly establishes that the Respondent Association, as bargaining representa-tive of the Respondent Arena, actually participated, with the express authori-zation and consent of the Respondent Arena, in the determination which resultedin herdismissal,and her later reinstatement upon the recommendation of theAssociation.The Association, in effect, thereby became a joint tort-feasor, and,is therefore, jointly and severally liable with the Respondent Arena for theunlawful actsin which eachengaged.2.Thedischargeof July 3, 1951 "When Cooney was reinstated on April 30,she asked Welcher why she hadbeen assignedto the No.13 hump rather than the No. 10 hump from which shehad been removed.Welcher assured her that her seniority would not be affectedby the change in assignment.Cooney also raised the question with Vice-Presi-dent Arena and Secretary-Manager Bias of the Association,explaining that shewanted her status established so that she would not be faced with a layoff inthe event of a reduction in force because of having been assigned to the lasthump. Both assured her that her seniority would remain unimpaired,but wouldnot commit themselves as to her relative seniority.Several days later shecommunicated with the Regional Office of the Board in an effort to have thisquestion settled.The record does not disclose what action was taken,if any.Cooney continued to work on the No. 13 hump from April 30 until June 27,1951.When she and other members of the crew reported for work that morning,Welcher informed them that some of the packers had gone on strike.Actually,8 of the packers at the Arena shed engaged in this strike,leaving 5 humps atwork.Cooney and other trimmers remained at the shed until 11 o'clock thatmorning, holding themselves availableforwork.Atthat time Welcher dis-missed the crew and he or Ernest"Whitey" Smith,the packing foreman,instructed them to return at noon.Meanwhile,about 10 o'clock,Vice-President Arena had engaged Cooney in aconversation at the shed,in the presence of Vera Robinson,another trimmer.According to Cooney,Arena asked her if she was the spokesman for the packers.She replied that she was not, that she no longer represented the employees, andtold him that he would have to take the matter up with the CIO representatives.Arena said that he understood she had attended two of the packers' meetings.Cooney told him that he had apparently been misinformed,and that she hadnever attended any of their meetings,a fact to which she also testified at thehearing."80 "It is well established that an employer's acceptance of the determination of a labororganization as to who shall be permitted to work for it is violative of Section 8 (a) (3)of the Act, where, as here. no lawful contractual obligation for such action exists."Ameri-can Pipe and Steel Corporation et at,93 NLRB 54, 56, and cases cited.aiAlthough the complaint alleges that the Respondent Arena and the Association die-criminatorily discharged Edna Cooney on or about June 28, 1951, as will later appear,the dischargeactually occurred on July 3, 1051.Thereis no allegation or contention thatthe Respondent Union was in any way responsible for her discharge on that date.11For Vice-President Arena'sversion of this and other matters about which Cooneytestified, see footnote33, infra. 376DECISIONSOF NATIONALLABOR RELATIONS BOARDCooney returned to theshed at noon and found that there were no packersavailable for the crews whichhad been affectedby thewalkout.About a halfhour later, Whitey Smithinstructedthe trimmersto return next morning, andstated that the Company would attempt to obtain packers for their humps. Onehump had, however, been added in the interim,makinga total of six humpswhich were then working.According to Cooney's undisputed testimony, on the basis of her examinationof the seniority lists for 1949 and 1950, there were thenfive trimmersworkingwho had less seniority than Cooney. Because sheassumedthat she wouldreturn towork within the next day or two, Cooney did notthen raiseany issuewith the Companyconcerningthe alleged disparatetreatment.Smith instructedthe trimmersto report the followingmorning.When Cooneyand the others arrived, Welcher told them that there werestill no packers avail-able for them.Fern Haynes, one of the trimmers in thisgroup,asked Welcherwhether they werebeinglaid off.Welcher replied that they were.Haynes thenasked him whether the trimmers should "go down and sign up for unemploymentinsurance."He agreed that they should.The trimmers, including Cooney, thenleft for the office of the Department of Employment, affiliated with the U. S.Employment Service, in Salinas, and registered for unemployment compensation.An entry on Cooney's employment card produced at thehearing confirmsthat sheregistered with that agency on June 28, 1951.Packer Foreman Smith instructed the trimmers to report next day, Friday,June 29.Some did, although Cooney, among others, did not report on that day.The Arena shed did not operate on Saturday, June 30, or Sunday, July 1. Cooneydid not report on Monday, July 2, but, instead went to other packingsheds in thearea on each of those days to seek employment.Late Monday night, Cooney learned in a telephone call from Dora Parker thatthe packers had met earlier that evening and voted to return to workConcludingthat, with the return of the packers, work would become available for the trim-mers, Cooney reported to the shed next morning, July 3. She was told by eitherWhitey Welcher or Whitey Smith that there was still no work available for her.Cooney testified that she asked Welcher "what the score was."He said thathe did not know, but that Diercks had been told that she had been the "leaderof the packers' strike."When Cooney denied this, Welcher remarked that hehad been told that she had been in the vicinity of theHolme& Seifert shed, andthat she had "pulled the Holme & Seifert crew." Cooney told him that he hadbeen misinformed, that she had merely been in a coffeeshop across the streetfrom the H & S shed from which she observed what was going on. According toCooney,Welcher also asked her who the leader of the packers was, and, whenshe said she did not know, Welcher observed that he already knew, identifyinghim, at her request, as Jack Montgomery, a former regional director of the FTA.Cooney then asked him if she had been placed on a blacklist.He replied thathe did not know. She told him that if that proved to be so, she would be com-pelled to file unfair labor practice charges to ensure her future employment.According to Welcher's version of this conversation, Cooney asked him "whatthe score was."He observed that she should know, and asked why she hadnot reported on Friday or Monday. She said, according to his testimony, whichCooney denied, that she had been home with a sick headache.When he saidthat he had been informed that she had been at the H & S shed, she admittedthat she had been across the street in the coffeeshop.He denied that he haddiscussed the packers' strike with her, and that he had made any of the state-ments attributed to him by her implicating her in the strike.He further deniedthat she had asked him whether she was on a blacklist. HOLME & SEIFERT377In view of the Respondent's obviousconcern withthe work stoppage occa-sioned by the packers' walkout; Welcher's evident conclusion that Cooney'sfailure to report on the 2 days in questionhad been because she was supportingthe packers' strike; the plausibility of Cooney's versionof the conversation,and her general credibility, the undersigned does not credit Welcher's denials,and finds that Welcher made the statements substantially as attributed to himby Cooney.Cooney telephoned GeneralManagerDiereks about her job.He asked herwhether she had reported on Friday and Monday, and whether she had beenin touch with Welcher on those days.When she said that she hadnot doneeither he told her, "Then you have quit." She asked to talk to Arena, but hetold her that he was out of town and would be gone about 10 weeks.Diercks testified that he had instructed Welcher the previous Thursday tofollow the seniority list when the trimmers were put back to work.On Mondayafternoon, according to Diercks, he observed from a casual scanning of thetrimmers'list that Cooney had not reported for work.He discussed this withWelcher and again next morning, and decided to discharge her.Welcher,however, testified that he had reached the same decision independently ofDiercks.Diercks denied that he had ever told Welcher or Arena that Cooneywas the leader of the packers' strike, and testified that he did not know whothe leader of the strike had been.Although Diercks may not have been awareof the actual identity of the leader of the strike, for reasons already stated withrespect to Welcher, his denial that he had so identified Cooney to Welcher is notcredited."After her discussion with Diercks, and at his suggestion, she telephoned Biasof the Association.He told her that he would investigate, and suggested thatshe call him back.When she did so, he reported that the companywas main-tainingthat she had quit her job. She denied that she had quit,asserting thatsince she had been laid off, she was at a loss to understand the company'sposition.On or about July 10, when Cooney reported to the State Unemployment Service,she learned that her claim for unemployment compensation had been protestedby the company on the ground that she had voluntarily quit her job. She there-upon went to the Arena shed and asked Welcherfor anexplanation.Accordingto Cooney, he told her that there must have been some mistake because he hadnever reported that she had quit, that he had received a call from that office, andthat the matter had been straightened out. Thereafter, Cooney received herunemployment compensation without further protest.ss Vincent Arena did not testify at the hearing. In lieu of his testimony, the partiesstipulated that if he were called as a witness he would testify substantially as follows :He was not in Salinason April 10, 1951,when the season began,but returned sometimebetween April 15 and April 20Between those dates, he had a conversation with Cooney,the substanceof which he could notrecall, but he knew that the question of her statuswas being investigated.Although he did not say that he would reimburse her for herloss of pay, he might have told her that she would receive any back pay to which she wasentitled.He did not recall any conversation with her on or about June 27, when he wasalleged to have said that he understood she was the leader of the packers'strike.He didnot discuss Cooney's status with Diercks or Welcher at any time after June 27, but left forLos Angeles on the night of June 28, without then, or thereafter,givingDiercks orWelcher instructions regarding Cooney.He had no knowledge that she had failed to reportfor work on Friday, June 29, or Monday, July 2, and had no knowledge of it on July 3,when Cooney is alleged to have had the conversation with Diercks and Welcher. Evenassuming the truth of these statements, the undersigned regards them wholly insufficientto overcomeCooney'smore positive,credible, and persuasive testimony regarding thesematters. 378DECISIONS OF NATIONAL LABOR RELATIONS BOARDCooney has not since been reinstated.From about mid-July until the rest ofthe season,Cooney had occasion to visit the Arena shed on various occasions.Onthe basis of her observations and her familiarity with the relative standing ofthe trimmers on the seniority list, she testified that she was the only trimmerwho had been laid off at the time of the packers' strike who had not been re-instated to her job.Contentions and ConclusionsThe Respondent Arena contends that Cooney was not reinstated after the ter-mination of the packers'strike solely because she had failed to report on Friday,June 29, and Monday, July 2. Because of her failure to report, it was regardedthat she had quit her employment.Why, then, the Respondent found it neces-sary to discharge her has not been satisfactorily explained.After the packers went on strike on Wednesday, June 27, the Respondent con-tinued its operations with only 5 humps.Next day, a total of 8 packers becameavailable,and the Respondent increased the number of humps accordingly.OnFriday, the number of humps was further increased to 10.By about July 13, theRespondent was operating with its full complement of 14 humps.The Respondentmaintains that had Cooney reported for work on Friday she would have beenassigned to work, and that the fact that she had been working on the No. 13hump at the time of the layoff on June 27 had not affected her senioritystanding.'There is record support for the Respondent's contention that the trimmers,who were laid off as a result of the packers' strike, were instructed to report onthe following days, and that most of them did so. The question, however, iswhether Cooney's failure to report, as directed, reasonably justified the Respond-ent in concluding that she had, in fact, quit her employment. It will be remem-bered that on June 27, when the trimmers were laid off, Packer Boss Smith ap-proved of their registering for unemployment compensation.The trimmers,including Cooney, were, therefore, reasonably justified in concluding that thelayoff occasioned by the strike might be of uncertain duration.And, while theRespondent might legally impose upon these employees the burden of ascer-taining when work would be resumed, they were at no time warned that theirfailure to report daily during the strike might result in loss of employment.More-over, it will be recalled that Cooney, herself, did in fact report to the shed at noonon the day of the layoff, after the trimmers had been dismissed, and again thefollowing morning on Thursday, June 28.On neither of these occasions did anyof the Respondent's supervisors or representatives give any indication as to whenwork would be available for the trimmers who had been affected by the strike.Under the circumstances, Cooney's failure to report on the two succeeding workdays, during which she made efforts to obtain employment at other sheds in thearea, was hardly unreasonable. It will be recalled, too, that, although the Re-spondent had originally protested her claim for unemployment compensation onthe ground that she had voluntarily quit, it later withdrew its opposition.With-out deciding whether this conduct constituted a waiver of theRespondent'sclaim that she had voluntarily quit, its position regarding her claim for un-employment compensation is a factor to be considered.The fact that the Re-spondent may have been reluctant to deprive Cooney of her unemployment com-pensation does not vitiate the effect of its overt action.A^+The Respondent Arena conceded that her standing on the trimmers'seniority listat the time was between 35 and 40.With 10 humps operating on Friday,and 4 trimmersto each hump,the Respondent would have reached at least as far as number 40 on theseniority list. HOLME & SEIFERT379Notwithstanding what has been said, it is settled, of course, that the Respond-ent was at liberty to discharge Cooney for failure to report on Friday and Monday,irrespective of whether imposition of such a requirement was reasonable.For,as has been repeatedly held, an employer may discharge an employee for anyreasonwhatever, or, indeed, for none at all, so long as he is not motivated byconsiderations of the employee's union or concerted activities.The record and the facts detailed above, particularly the evidence concerningVice-President Arena's interrogation of Cooney, the statements attributed byWelcher to Diercks regarding Cooney's alleged leadership in the packers' strike,and Welcher's effort to discover the identify of the actual leader of the strike,suggest that the Respondent Arena terminated Cooney's employment because ofits conclusion that she hadengagedin or supported that strike.The Respond-ent, however, refused to take a position at the hearing as to whether it dischargedCooney for that reason. Instead, it adopted the same position as did theRespondent H & S with respect to Dora Parker, that if, on the record as awhole, a finding was justified that Cooney had in fact engaged in or supportedwhat it regardedas anunauthorized or "wildcat" strike, she was not entitledto the protection of the Act, even though the Respondent did not rely on suchalleged activity at the time, and, indeed, may not even have been aware of itat the time of her discharge. The record, however, is wholly inadequate tosupport a finding either that the packers had engaged in an unauthorized orwildcat strike, that Cooney had participated in any way in such a strike, orthat she had failed to report on the days in question because of her sympathywith or support of the strike.On the contrary, she testified credibly that shewas vigorously opposed to the strike and, when asked by other trimmers whattheir position should be in relation to that strike, informed them that the matterwas of no concern to them.It remains to be decided, therefore, whether the Respondent Arena terminatedCooney's employment solely for the reasons advanced or because of considera-tions of her union or concerted activities.Under the circumstances of her layoffon June 27, including the indefiniteness of the prospect for subsequent employ-ment, and the absence of any showing that other trimmers who did not reporton Friday and Monday were similarly discharged,"' the undersigned concludesand finds that Cooney was not discharged for the reasons asserted.The record establishes that the Respondent Arena was fully aware of thenature and extent of Cooney's activities on behalf of the several unions withwhich she had been affiliated.Moreover, it was also aware that the RespondentUnion was opposed to her employment with the Respondent Arena because theUnion regarded her interests and allegiance in conflict with its own.Whilethe Respondent Arena may have harbored no animus toward Cooney, it is evi-dent that it had concluded on the basis of its prior experience that the Re-spondent Union regarded her continued employment with the Respondent Arenaa challenge to the Union's future representative status, which, in turn, mightprove disruptive to the stability of its operations.Cooney's layoff on April 10is illustrative.The fact that the Respondent Arena later reinstated her, andthat the Respondent Union did not oppose her reinstatement, does not establishthat either of these Respondents had become reconciled to her employment.Her reinstatement was effected only after charges had been filed, and it is notsurprising that the Respondent Arena waited only until it was afforded a con-venient pretext to discharge her.The undersigned is persuaded and finds thats<According to General Manager Diercks, there were no records which would revealwhich employees reported for work on the 2 daysin questionand whichdid not.ShedForeman Welchertestified that he couldnot recallany othertrimmers who didnot report. 380DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Respondent Arena discharged Cooney not because of her failure to reporton the days in question, but because of its desire to eliminate an employee, who,because of her adherence to and activity on behalf of a dissident union group,represented a threat to the stability of its relations with the incumbent collective-bargaining representative.As has been pointed out elsewhere, the fact that the Respondent Arena didnot discriminatorily discharge or otherwise discriminate against other knownFTA or DPO adherents, does not establish an absence of discriminatory motiveconcerning Cooney.Apart from the reasons there stated, there is always theissue of whether such union adherents had engaged in conduct which couldfurnish a pretext for discharge.The undersigned, therefore, finds, on the basis of the foregoing and the entirerecord, that the Respondent Arena discharged Cooney on July 3, 1951, and there-after failed to reinstate her because of her membership in and adherence to alabor organization other than the Respondent Union, to discourage membershipin the labor organization of her choice, and to encourage membership in theRespondent Union, thereby violating Section 8 (a) (3) of the Act, and hasinterfered with, restrained, and coerced employees in the exercise of the rightsguaranteed in Section 7, thereby violating Section 8 (a) (1).The complaint also alleges, and the General Counsel contends, that the Re-spondent Association has similarly discriminated in regard to the hire andtenure of employment of said Cooney by the conduct of said Respondent Arena.The record furnishes no evidence that the said Association engaged in or par-ticipated in any conduct concerning Cooney's discharge on July 3, 1951.Themost that this record reveals with respect to the Respondent Association is thatwhen Cooney notified Bias of her discharge, he investigated and later reportedto her that the Respondent Arena contended that she had quit voluntarily.Thisconduct falls far short of establishing a basis for responsibility on the part ofthe Association.The undersigned has already rejected elsewhere the GeneralCounsel's contention that the Association's liability arises from its status as thebargaining representative of the Respondent Arena and other member com-panies, without regard to whether the Association engaged or participated inthe unlawful conduct or directed, instigated, authorized, or ratified such con-duct.The undersigned, therefore, finds that the Respondent Association hasnot engaged in unfair labor practices with respect to the discharge of Cooney,on or about July 3, 1951, and will recommend that those allegations of thecomplaint be dismissed.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondents, set forth in section III, above, occurringin connection with the operations of the Respondent Association and the Respond-ents, Holme & Seifert and Arena, described in section I, above, have a close, inti-mate, and substantial relation to trade, traffic, and commerce among the severalStates and tend to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V.THE REMEDYHaving found that the Respondents have engaged in certain unfair laborpractices, it will be recommended that they cease and desist therefrom and takecertain affirmative action designed to effectuate the policies of the Act.It has been found that the Respondent Holme & Seifert has discriminated withregard to the hire and tenure of employment of Dora A. Parker, by dischargingher on or about July 7, 1951, and thereafter refusing to reinstate her, thereby dis- HOLME & SEIFERT381couraging membership in the labor organization of her choice, andencouragingmembership in the Respondent Union, and interfering with, restraining, andcoercing employees in the exercise of the rights guaranteed in Section 7 of theActIt will, therefore, be recommended that the said Respondent Holme & Seifertoffer her full reinstatement to her former or substantially equivalent position,"without prejudice to her seniority or other rights and privileges. In view ofthe seasonal nature of the operations of the Respondent Holme & Seifert, thisrecommendation shall be construed to require said Respondent to offer herreinstatement to such position at the commencement of the 1952 lettucepackingseason.Itwill further be recommended that the Respondent Holme & Seifertmake said Dora A. Parker whole for any loss of pay she may havesuffered byreason of the discrimination against her by payment of a sum of money equalto that which she normally would have earned from the date of said discrimi-natory treatment, on or about July 7, 1951, until the end of the 1951 lettucepacking season, and an additional sum of money equal to that which she wouldnormally earn from the date of the beginning of the 1952 lettuce packing seasonuntil the date of the said Respondent's offer of reinstatement, less her net earn-ings" during said periods.It has also been found that the Respondent Association and the RespondentArena have discriminated in regard to the hire and tenure of employment ofEdna Cooney, by her dismissal on April 10, 1951, because of her membership inor adherence to a union other than the Respondent Union, thereby discouragingmembership in the union of her choice and encouraging membership in theRespondent Union. It has also been found that the Respondent Union hasattempted to cause and has caused the said Respondent Arena to discriminatein regard to her hire and tenure of employment in violation of Section 8 (a) (3)of the Act. Since the Respondent Arena reinstated Cooney to her former orsubstantially equivalent position on April 30, 1951, it will be recommended thatthe Respondent Association, the Respondent Arena, and the Respondent Union,jointly and severally, make said Cooney whole for any loss of pay she may havesustained by reason of said discrimination, by payment to her of a sum of moneyequal to that which she would normally have earned as wages in the RespondentArena's employ from April 10 to April 30, 1951, less her net earnings duringsaid period. It has also been found that the Respondent Arena has discriminatedwith regard to the hire and tenure of employment of said Cooney by dischargingher on July 3, 1951, because of her membership in or adherence to a union otherthan the Respondent Union, thereby discouraging membership in the union ofher choice and encouraging membership in the Respondent Union. It will,therefore, be recommended that the Respondent Arena offer said Cooney fullreinstatement to her former or substantially equivalent position, without preju-dice to her seniority and other rights and privileges. In view of the seasonaloperations of the Respondent Arena, this recommendation shall beconstruedto require the said Respondent to offer Cooney reinstatement to her former orsubstantially equivalent position at the commencement of the 1952 lettucepackingseason.Itwill also be recommended that the said Respondent Arena makesaid Cooney whole for any loss of pay she may have sustained by reason of saidRespondent's discrimination against her by payment to her of a sum of moneyequal to that which she would normally have earned as wages from the date ofthe discrimination, on July 3, 1951, until the end of the said Respondent's 195186The Chase National Bank of the City of New York, San Juan, Puerto Rico, Branch,65 NLRB 827.11Crossett Lumber Company,8 NLRB 440, 492-498. 382DECISIONS OF NATIONAL LABOR RELATIONS BOARDseason,and anadditionalsum equalto that which she wouldnormally earn aswages from the date on which saidRespondentArena shallcommence its 1952lettuce packing operations to the date of said Respondent's offer of reinstatement,lessher net earnings during each of said periods.In accordancewith theBoard's policy, loss of pay in all instances shall be computedin accordance withthe formula enunciated inF.W. Woolworth Company,90 NLRB 289, and, asdirected therein, the Respondent Arena shall, upon request, make available tothe Board and its agents all records pertinent to the determination of the rightto reinstatement and the amounts of back pay due. It will further be recom-mended that the Respondent Union notify the said Respondent Arena in writing,furnishing Cooney with a copy ofsaidnotice, that it withdraws,and will notassert any objection to her future employment with the Respondent Arena, forreasons based upon her membership in any labororganization other than theRespondent Union, or for failure to maintain membershipin the RespondentUnion as a condition of employment, except to the extent and under the conditionspermitted by the proviso to Section8 (a) (3).It is apparent from the entire record, and the illegal activities in whichthe Respondents have engaged, including the discriminatory treatment of Parkerand Cooney, that there is danger of the commission in the future by said Re-spondents of other unfair labor practices proscribed by the Act. In order tomake effective the interdependent guarantees of Section 7, and to effectuate thepolicies of the Act, it will also be recommended that the Respondentscease anddesist from infringing in any manner upon the rights of employees guaranteedby the Act, except to the extent that such rights may be affected by a validagreement requiring membership in a labor organization as a condition of em-ployment as authorized by Section 8 (a) (3) of the Act.Upon the basis of the foregoing findings of fact, and upon the entire recordin these cases, the undersigned makes the following:CONCLUSIONS OF LAW1.United Fresh Fruit & Vegetable Workers, Local Industrial Union No. 78,CIO, is a labor organization within the meaning of Section 2 (5) of the Act.2.By discriminating in regard to the hire and tenure of employment of DoraA. Parker, thereby discouraging membership in a labor organization other thanthe Respondent Union, and encouraging membership in the Respondent Union,the Respondent Holme & Seifert has engaged in and is engaging in unfair laborpractices within the meaning of Section 8 (a) (3) of the Act.3.By the foregoing discrimination, and by interfering with, restraining, andcoercing employees in the exercise of the rights guaranteed in Section 7 of theAct, the Respondent Holme & Seifert has engaged in and is enraging in unfairlabor practices within the meaning of Section 8 (a) (1) of the Act.4.By discriminating in regard to the hire and tenure of employment of EdnaCooney, on April 10, 1951, thereby discouraging membership in a labor organi-zation other than the Respondent Union, and encouraging membership inRespondent Union, the Respondent Association and the Respondent Arena haveengaged in and are engaging in unfair labor practices within the meaning ofSection 8 (a) (3) of the Act; and by discriminating in regard to the hire andtenure of employment of said Cooney, on July 3, 1951, for the same purpose, thesaid Respondent Arena has engaged in unfair labor practices within the mean-ing of said section.5.By attempting to cause and causing the Respondent Arena on April 10, 1951,to discriminate in regard to the hire and tenure of employment of Edna Cooney, in HOLME & SEIFERT383violation of Section 8 (a) (3) of the Act, the Respondent Union hasengaged inand is engaging in unfair labor practices within the meaning of Section 8 (b) (2)of the Act.6.By restraining and coercing employees in the exercise of the rights guaran-teed in Section 7 of the Act, the Respondent Union has engagedand is engagingin unfair labor practices within themeaning ofSection 8 (b) (1) (A) of theAct.7.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.8.The Respondents have not, except to the extent found above, otherwiseengaged in unfair labor practices or violated the Act.[Recommendations omitted from publication in this volume.]Appendix ANOTICE To ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelationsAct, as amended, we hereby notify you that:WE WILL NOT discourage membership in any labor organization of ouremployees' choice, or encourage membership in UNITED FRESH FRUIT & VEGE-TABLE WORKERS, LOCAL INDUSTRIAL UNION No. 78, CIO, or in any other labororganization of our employees, because of their membershipin a labororganization other than the said union, or because of their nonmembershipin said union, or by discriminating against them in any other manner inregard to their hire or tenure of employment or any term or condition ofemployment, except to the extent permitted by Section 8 (a) (3) of the Act.WE WILL NOT in any other manner interfere with, restrain, or coerce ouremployees in the exercise of the rights guaranteed in Section 7 of the Act,except to the extent that such right may be affected by an agreement requir-ing membership in a labor organization as a condition of employment, asauthorized by Section 8 (a) (3) of the Act.WE WILL offer Dora A. Parker full reinstatement to her former or sub-stantially equivalent position, without prejudice to any seniority or otherrights and privileges previously enjoyed, and make her whole for any lossof pay suffered as a result of the discrimination against her, as providedin the section of the Intermediate Report and Recommended Order entitled"The Remedy."All our employees are free to become, remain, or to refrain from becomingor remaining, members of the above-named union or any other labor organiza-tion, except to the extent permitted by the provisions of Section 8 (a) (3) ofthe Act.HOLME&SEIFERT,Employer.By ----------------------(Representative)(Title)Dated --------------------This notice must remain posted for sixty (60) days from the date hereof,and must not be altered, defaced, or covered by any other material. 384Appendix BNOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify you that :WE WILL NOT discourage membership in any labor organization of ouremployees' choice, or encourage membership in UNITED FRESH FRUIT & VEGE-TABLE WORKERS, LOCAL INDUSTRIAL UNION No. 78, CIO, or in any other labororganization of our employees, because of their membership in a labororganization other than the said union, or because of their nonmembershipin said union, or by discriminating against them in any othermanner inregard to their hire or tenure of employment or any term or condition ofemployment, except to the extent permitted by Section 8 (a) (3) of theAct.WE WILL NOT in any other manner interfere with, restrain, or coerce ouremployees in the exercise of the rights guaranteed in Section 7 of the Act,except to the extent that such right may be affected by an agreement requir-ing membership in a labor organization as a condition of employment, asauthorized by Section 8 (a) (3) of the Act.WE WILL offer Edna Cooney full reinstatement to her formeror substan-tially equivalent position, without prejudice to any seniority or other rightsand privileges previously enjoyed, and, jointly and severally with said union,and in the manner and to the extent set forth in the section of the Inter-mediate Report and Recommended Order entitled "The Remedy," make saidEdna Cooney whole for any loss of pay suffered as a result of the discrimi-nation against her.All our employees are free to become, remain, or to refrain from becoming orremaining, members of the above-named union or any other labor organization,except to the extent permitted by the provisions of Section 8 (a) (3) of the Act.GROWER-SHIPPERVEGETABLEASSOCIATIONOF CENTRAL CALIFORNIAEmployer.By --------------------------------------------(Representative)(Title)Dated --------------------ARENA COMPANY OF SALINASEmployer.By --------------------------------------------(Representative)(Title)Dated --------------------This notice must remain posted for sixty (60) days from the date hereof, andmust not be altered, defaced, or covered by any other material.Appendix CNotice to All Members of United Fresh Fruit & Vegetable Workers, Local Indus-trial Union No. 78, C. I. 0., and to All Employees of Arena Company of SalinasPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify you that :WE WILL NOT cause or attempt to cause ARENA COMPANY OF SALINAS, itsofficers, agents, successors,or assigns,to discharge, suspend, lay off, or inDECISIONS OF NATIONALLABOR RELATIONS BOARD PACIFIC MILLS385any other manner to discriminate against employees because of their mem-bership in a labor organization other than UNITED FRESH FRUIT & VEGETABLEWORKERS, LOCAL INDUSTRIAL UNION No. 78, C. I. 0., or because of their non-membership in said union, in violation of Section 8 (a) (3) of the Act,except to the extent authorized by said section.WE WILL NOT restrain or coerce employees of ARENA COMPANY OF SALINAS,its successors or assigns, in the exercise of the rights guaranteed by Section7 of the Act, except to the extent that such rights may be affected by anagreement requiring membership in a labor organization as a condition ofemployment, as authorized by Section 8 (a) (3) of the Act.WE WILL, jointly and severally, with GROWER-SHIPPER VEGETABLE'ASSOCIA-TION OF CENTRAL CALIFORNIA, and said ARENA COMPANY OF SALINAS, and inthe manner and to the extent set forth in the section of the IntermediateReport and Recommended Order entitled "The Remedy," make Edna Cooneywhole for any loss of pay suffered as a result of the discrimination againsther.UNITED FRESH FRUIT & VEGETABLEWORICERS,LOCAL INDUSTRIAL UNION No. 78, C. I. O.Labor Organization.By ------------------------------------------------(Representative)(Title)Dated--------------------This notice must remain posted for sixty (60) days from the datehereof, andmust not be altered, defaced, or covered by any othermaterial.PACIFICMILLS(CARRBOROWOOLENMILLS DIVISION)andTEXTILEWORKERS UNION OF AMERICA,CIO.Case No. 11-CA-271(formerly34-CA-271). January 19,1953Decision and OrderOn September 12, 1952, Trial Examiner Max M. Goldman issuedhis Intermediate Report in the above-entitled proceeding,' finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.Thereafter, the Respondent filedexceptions to the Intermediate Report.The General Counsel has fileda brief herein.The Board 2 has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.3The1As corrected September 15, 1952.2Pursuant to the provisi-ns of Section 3 (b) of the Act, the Board has delegated itspowers in connection with this case to a three-member panel[Members Houston,Styles,and Peterson]..3The Respondent has excepted to the Trial Examiner's ruling excluding from evidencecertain tabulations and a graph which the Respondent prepared in an attempt to provethat Sheila D. Peterson,a web drawer whose discriminatory discharge was alleged in thecomplaint,was actually discharged because her weekly earnings were too low.The Re-102 NLRB No. 46.